EXHIBIT 10.7

 

 

 

Published CUSIP Number: 95810FAD8

Revolver CUSIP Number: 95810FAE6

Term A-1 CUSIP Number: 95810FAF3

CREDIT AGREEMENT

Dated as of March 8, 2012

among

WESTERN DIGITAL TECHNOLOGIES, INC.

and

WESTERN DIGITAL IRELAND, LTD.,

as the Borrowers,

WESTERN DIGITAL CORPORATION,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

and

The Other Lenders Party Hereto

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Bookrunner

and

THE BANK OF NOVA SCOTIA,

UNION BANK, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION, and

JPMORGAN CHASE BANK, N.A.,

as

Co-Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01 Defined Terms

     1   

1.02 Other Interpretive Provisions

     27   

1.03 Accounting Terms

     28   

1.04 Rounding

     28   

1.05 Times of Day

     28   

1.06 Letter of Credit Amounts

     28   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     29   

2.01 The Loans

     29   

2.02 Borrowings, Conversions and Continuations of Loans

     30   

2.03 Letters of Credit

     32   

2.04 Swing Line Loans

     40   

2.05 Prepayments

     43   

2.06 Termination or Reduction of Commitments

     44   

2.07 Repayment of Loans

     45   

2.08 Interest

     45   

2.09 Fees

     46   

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

     46   

2.11 Evidence of Debt

     47   

2.12 Payments Generally; Administrative Agent’s Clawback

     47   

2.13 Sharing of Payments by Lenders

     49   

2.14 Increase in Commitments

     50   

2.15 Cash Collateral

     51   

2.16 Defaulting Lenders

     52   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     54   

3.01 Taxes

     54   

3.02 Illegality

     58   

3.03 Inability to Determine Rates

     59   

 

i



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans

     59   

3.05 Compensation for Losses

     61   

3.06 Mitigation Obligations; Replacement of Lenders

     61   

3.07 Survival

     62   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     62   

4.01 Conditions of Initial Credit Extension

     62   

4.02 Conditions to all Credit Extensions

     65   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     65   

5.01 Existence

     65   

5.02 Execution, Delivery and Performance

     65   

5.03 Governmental Authorization; Other Consents

     66   

5.04 Binding Effect

     66   

5.05 Financial Statements

     66   

5.06 Litigation

     66   

5.07 Margin Regulations; Investment Company Act

     67   

5.08 Disclosure

     67   

5.09 Solvency

     67   

5.10 Compliance with Laws

     67   

ARTICLE VI. AFFIRMATIVE COVENANTS

     68   

6.01 Compliance with Laws

     68   

6.02 Payment of Taxes, Etc

     68   

6.03 Maintenance of Insurance

     68   

6.04 Preservation of Corporate Existence, Etc

     68   

6.05 Visitation Rights

     69   

6.06 Keeping of Books

     69   

6.07 Maintenance of Properties

     69   

6.08 Transactions with Affiliates

     69   

6.09 Financial Statements, Certificates and Other Information

     70   

6.10 Use of Proceeds

     72   

6.11 Additional Guarantors

     72   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII. NEGATIVE COVENANTS

     72   

7.01 Liens

     72   

7.02 Mergers, Etc

     74   

7.03 Accounting Changes

     75   

7.04 Indebtedness

     75   

7.05 Speculative Transactions

     77   

7.06 Change in Nature of Business

     77   

7.07 Restricted Junior Payments

     77   

7.08 Use of Proceeds

     78   

7.09 Financial Covenants

     78   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     79   

8.01 Events of Default

     79   

8.02 Remedies Upon Event of Default

     81   

8.03 Application of Funds

     82   

ARTICLE IX. ADMINISTRATIVE AGENT

     83   

9.01 Appointment and Authority

     83   

9.02 Rights as a Lender

     83   

9.03 Exculpatory Provisions

     83   

9.04 Reliance by Administrative Agent

     84   

9.05 Delegation of Duties

     84   

9.06 Resignation of Administrative Agent

     85   

9.07 Non-Reliance on Administrative Agent and Other Lenders

     86   

9.08 No Other Duties, Etc

     86   

9.09 Administrative Agent May File Proofs of Claim

     86   

9.10 Guaranty Matters

     87   

9.11 Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements

     87   

ARTICLE X. CONTINUING GUARANTY

     87   

10.01 Guaranties

     87   

10.02 Rights of Lenders

     88   

10.03 Certain Waivers

     89   

10.04 Obligations Independent

     89   

10.05 Subrogation

     89   

10.06 Termination; Reinstatement

     89   

10.07 Subordination

     90   

10.08 Stay of Acceleration

     90   

10.09 Condition of Borrowers

     90   

 

iii



--------------------------------------------------------------------------------

ARTICLE XI. MISCELLANEOUS

     90   

11.01 Amendments, Etc

     90   

11.02 Notices; Effectiveness; Electronic Communication

     92   

11.03 No Waiver; Cumulative Remedies; Enforcement

     95   

11.04 Expenses; Indemnity; Damage Waiver

     95   

11.05 Payments Set Aside

     98   

11.06 Successors and Assigns

     98   

11.07 Treatment of Certain Information; Confidentiality

     103   

11.08 Right of Setoff

     104   

11.09 Interest Rate Limitation

     104   

11.10 Counterparts; Integration; Effectiveness

     105   

11.11 Survival of Representations and Warranties

     105   

11.12 Severability

     105   

11.13 Replacement of Lenders

     105   

11.14 Governing Law; Jurisdiction; Etc

     106   

11.15 Waiver of Jury Trial

     107   

11.16 California Judicial Reference

     107   

11.17 Judgment Currency

     108   

11.18 No Advisory or Fiduciary Responsibility

     108   

11.19 Electronic Execution of Assignments and Certain Other Documents

     109   

11.20 USA PATRIOT Act

     109   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

  1.01(a)    Consolidated EBITDA  

1.01(b)

   Consolidated Interest Expense  

2.01

   Commitments and Applicable Percentages  

7.01

   Existing Liens  

7.04

   Existing Debt  

11.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

     Form of   A    Loan Notice  

B

   Swing Line Loan Notice  

C-1

   Revolving Credit Note  

C-2

   Term Note  

D

   Compliance Certificate  

E-1

   Assignment and Assumption  

E-2

   Administrative Questionnaire  

F

   Subsidiary Guaranty  

G-1

   O’Melveny & Myers LLP Legal Opinion  

G-2

   Conyers Dill & Pearman Legal Opinion

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 8, 2012, among
WESTERN DIGITAL TECHNOLOGIES, INC., a Delaware corporation (the “US Borrower”),
WESTERN DIGITAL IRELAND, LTD., an exempted company incorporated under the laws
of the Cayman Islands (the “Cayman Borrower” and together with the US Borrower,
the “Borrowers”), WESTERN DIGITAL CORPORATION, a Delaware corporation
(“Holdings”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

Holdings and the Borrowers have requested that the Lenders provide credit
facilities and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition by the Cayman Borrower of all of the
outstanding equity interests of the Target pursuant to the Acquisition
Agreement.

“Acquisition Agreement” means that certain Stock Purchase Agreement dated as of
March 7, 2011 by and among Holdings, the Cayman Borrower, the Seller and the
Target.

“Acquisition Agreement Material Adverse Effect” means any event, condition,
change, effect, omission or occurrence which, individually or together with any
other event, condition, change, effect, omission or occurrence occurring or
coming into being after the date of the Acquisition Agreement that, (a) has had
a material adverse effect or material adverse change on the assets, liabilities,
properties, business, financial condition or results of operations of the
applicable person and its subsidiaries, taken as a whole; except if due to
(i) changes that adversely affect either the United States or global economy
generally or the industry in which Holdings or the Target and their respective
subsidiaries operate, except to the extent that such changes have a materially
disproportionate effect on Holdings or the Target, as the case may be, and its
subsidiaries, taken as a whole, as compared to the impact on their principal
competitors; (ii) the announcement, pendency or consummation of the transactions
contemplated by the Acquisition Agreement, including, any resulting shortfalls
or declines in unit sales, revenue, margins or profitability, loss of employees,
cancellations of or delays in work for customers or other adverse customer
reactions to the Acquisition Agreement; (iii) any decrease in the market price
or trading volume of Holdings’ common stock, in and of itself (it being
understood that the underlying cause of any such decrease may be taken into
consideration); (iv) any failure to meet published analyst estimates of revenue,
earnings or results of operations or failure to meet internal budgets, projects
or forecasts of revenue, earnings or other financial performance or results of
operations (it being understood that the underlying cause of any such failure
may be taken into consideration); (v) acts of war or terrorism, which do not
have a materially disproportionate impact on Holdings or the Target, as the case
may be, and its subsidiaries, taken as a whole, as compared to the impact on its
principal competitors; (vi) any changes in GAAP, changes in the interpretation
of GAAP, or changes in any laws; (vii) the failure of the Cayman Borrower to
consent to any of the actions proscribed in Section 6.1 of the Acquisition
Agreement where such failure to consent would be a breach by the Cayman Borrower
of Section 6.1 of the Acquisition Agreement or (ix) the performance of the
Acquisition Agreement (including compliance with the covenants therein) or the
failure to take any action prohibited by the Acquisition Agreement; or (b) has
materially impaired the ability of the applicable person and/or its subsidiaries
to consummate the transactions contemplated by the Acquisition Agreement.



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
in effect at such time.

“Aggregate Revolving Credit Commitments” means, as of any date of determination,
the Revolving Credit Commitments of all the Lenders on such date. The initial
amount of the Aggregate Revolving Credit Commitments in effect as of the Closing
Date is $500,000,000.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.17.

“Applicable Percentage” means (a) in respect of a Term Loan Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of such Term Loan Facility represented by (i) on or prior to the
Closing Date, such Term Lender’s Term Commitment with respect to such Term Loan
Facility at such time and (ii) thereafter, the principal amount of such Term
Lender’s Term Loans under such Term Loan Facility at such time, and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Sections 6.09(a) or
6.09(b):

Applicable Rate

 

                Eurodollar
Rate +        

Pricing

Level

  

Consolidated Leverage

Ratio

   Commitment Fee     Letters of
Credit     Base Rate
+  

1

   £0.50:1.00      0.25 %      1.50 %      0.50 % 

2

   >0.50:1.00 but £1.25:1.00      0.35 %      2.00 %      1.00 % 

3

   >1.25:1.00 but £2.00:1.00      0.40 %      2.25 %      1.25 % 

4

   >2.00:1.00      0.50 %      2.50 %      1.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.09(a) or 6.09(b); provided that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. The Applicable Rate in effect from the Closing Date
until the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.09(a) or 6.09(b) shall be
determined based upon the Consolidated Leverage Ratio as calculated in the
certificate delivered pursuant to Section 4.01(a)(viii)(D).

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

 

3



--------------------------------------------------------------------------------

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Holdings or any of its
Subsidiaries), in one transaction or a series of transactions, of all or any
part of Holdings’ or any of its Subsidiaries’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Equity Interests of any of Holdings’ Subsidiaries, other than
(i) inventory (or other assets) sold or leased in the ordinary course of
business (excluding any such sales by operations or divisions discontinued or to
be discontinued), (ii) licenses and sublicenses of intellectual property rights
in the ordinary course of business, (iii) cash or cash equivalents, (iv) sales,
assignments, transfers or dispositions of accounts in the ordinary course of
business for purposes of compromise or collection, (v) leases of real property,
and (vi) sales of other assets for aggregate consideration of less than
$50,000,000.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended July 1, 2011, and the
related consolidated statements of income and cash flows for such fiscal year of
Holdings and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means, with respect to the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Credit Commitments
pursuant to Section 2.06, and (c) the date of termination of the Revolving
Credit Commitment of each Revolving Credit Lender to make Revolving Credit Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

4



--------------------------------------------------------------------------------

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.09.

“Borrowing” means a Revolving Credit Borrowing, a Term Borrowing or a Swing Line
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Cash on Hand Consideration” means the consideration for the Acquisition in the
form of cash on hand of the Cayman Borrower in accordance with the Acquisition
Agreement.

“Cayman Borrower” has the meaning specified in the introductory paragraph
hereto.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

5



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Debt for Borrowed Money” means, as at any date of determination
for Holdings and its Subsidiaries on a consolidated basis, all items of Debt
that, in accordance with GAAP, would be classified as indebtedness on a
consolidated balance sheet of Holdings and its Subsidiaries. For the avoidance
of doubt, notwithstanding the foregoing, Consolidated Debt for Borrowed Money
does not include obligations under Hedge Agreements or any Debt, or direct or
indirect guaranties of or security for Debt, of the type described in clause
(f) of the definition of such term, except to the extent of any unreimbursed
drawings thereunder.

“Consolidated EBITDA” means, for any period for Holdings and its Subsidiaries on
a consolidated basis, net income (or net loss) for such period plus (a) the sum
of the following, to the extent deducted in determining net income for such
period, without duplication: (i) interest expense, (ii) income tax expense,
(iii) depreciation expense, (iv) amortization expense, (v) extraordinary losses,
(vi) other non-cash items reducing net income (other than any such non-cash item
to the extent it represents an accrual of or reserve for cash expenditures in
any future period or amortization of a prepaid cash charge that was paid in a
prior period), and (vii) all merger, integration, restructuring and transaction
costs payable by Holdings or any of its Subsidiaries in connection with the
Transactions in an aggregate amount under this clause (vii) not to exceed
$350,000,000, as such amount may be increased with the approval of the
Administrative Agent and minus, (b) the sum of the following, to the extent
added in determining consolidated net income for such period, without
duplication: (i) any extraordinary gains, (ii) non-cash gains increasing net
income (excluding any such non-cash gain to the extent it represents the
reversal of an accrual or reserve for potential cash gain in any prior period),
and (iii) interest income, in each case determined in accordance with GAAP. For
purposes of determining compliance with the covenants set forth in Sections
7.09(a) and 7.09(b), Consolidated EBITDA for the fiscal quarters of Holdings
ended closest to June 30, 2011, September 30, 2011 and December 31, 2011 will be
deemed to be equal the amounts set forth for such fiscal quarters on Schedule
1.01(a), and Consolidated EBITDA for the period from the earlier of (A) the
first day of the most recently ended fiscal quarter immediately preceding the
Closing Date, if Consolidated EBITDA for such fiscal quarter is not set forth on
Schedule 1.01(a), or (B) otherwise, the first day of the fiscal quarter during
which the Closing Date occurs, through the Closing Date will be computed as if
the Acquisition had been consummated on the first day of such period in a manner
similar to the calculation of the amounts set forth on Schedule 1.01(a) for the
periods provided therein, as determined in good faith by Holdings and reasonably
acceptable to the Administrative Agent.

 

6



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the excess of (a) total
interest expense (including that portion attributable to capital leases in
accordance with GAAP and capitalized interest) of Holdings and its Subsidiaries
for such period, on a consolidated basis with respect to all outstanding
Consolidated Debt for Borrowed Money, including all commissions, discounts, and
other fees and charges owed with respect to letters of credit over (b) the sum
of the following, without duplication, to the extent included in such
consolidated interest expense for such period: (i) any amount not payable in
cash and (ii) income (net of costs) under Hedge Agreements in respect of
interest rates. For purposes of determining compliance with the covenants set
forth in Sections 7.09(a) and 7.09(b), Consolidated Interest Expense for the
fiscal quarters of Holdings ended closest to June 30, 2011, September 30, 2011
and December 31, 2011 will be deemed to be equal the amounts set forth for such
fiscal quarters on Schedule 1.01(b), and Consolidated Interest Expense for the
period from the earlier of (A) the first day of the most recently ended fiscal
quarter immediately preceding the Closing Date, if Consolidated Interest Expense
for such fiscal quarter is not set forth on Schedule 1.01(b), or (B) otherwise,
the first day of the fiscal quarter during which the Closing Date occurs,
through the Closing Date will be computed as if the Acquisition had been
consummated on the first day of such period in a manner similar to the
calculation of the amounts set forth on Schedule 1.01(b) for the periods
provided therein, as determined in good faith by Holdings and reasonably
acceptable to the Administrative Agent.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Expense for such
period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Debt for Borrowed Money as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

7



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (excluding (i) trade payables incurred in
the ordinary course of business of such Person that are (A) not overdue by more
than 90 days or (B) contested in good faith by appropriate proceedings and as to
which appropriate reserves are maintained by such Person and (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person as an account party or
applicant in respect of acceptances, letters of credit or similar extensions of
credit, (g) all net obligations of such Person in respect of Hedge Agreements
entered into with a particular counterparty with respect to Debt referred to in
clauses (a) through (e) above or clause (i) below (determined as of any date as
the amount such Person would be required to pay to its counterparty in
accordance with the terms thereof as if terminated on such date of
determination), (h) all Debt of others referred to in clauses (a) through
(g) above or clause (i) below (collectively, “Guarantied Debt”) guarantied
directly or indirectly in any manner by such Person, or in effect guarantied
directly or indirectly by such Person through an agreement (1) to pay or
purchase such Guarantied Debt or to advance or supply funds for the payment or
purchase of such Guarantied Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Guarantied Debt or to assure the
holder of such Guarantied Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (i) all
Debt referred to in clauses (a) through (h) above (including Guarantied Debt)
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has not assumed or become liable for the payment of such
Debt.

For all purposes hereof (A) the amount of any Debt that is only recourse to
specific assets of such Person shall be deemed to be equal to the lesser of
(x) the principal amount of such Debt and (y) the fair market value of the
assets of such Person to which such Debt has recourse, (B) the Debt of any
Person shall include the Debt of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such Debt is
expressly made non-recourse to such Person, (C) the amount of any net obligation
under any Hedge Agreement on any date shall be deemed to be the Hedge
Termination Value thereof as of such date, and (D) the amount of any capital
lease or Synthetic Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

8



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified Holdings,
either Borrower or the Administrative Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm to the Administrative
Agent in a reasonably satisfactory manner that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt by the Administrative Agent of such
written confirmation), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (other than a Subsidiary that is
owned directly or indirectly by a controlled foreign corporation as defined in
Section 957(a) of the Internal Revenue Code).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement arising
pursuant to or based upon any Environmental Law, Environmental Permit or
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment, including, without limitation, (a) by any
governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

 

9



--------------------------------------------------------------------------------

“Environmental Law” means any civil or criminal, federal, state, local or
foreign statute, law, ordinance, rule, regulation, code, order, judgment, decree
or judicial or agency interpretation, policy or guidance relating to pollution
or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the manufacturing, use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of a Borrower’s controlled group, or under common control with a
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) the provision of security to a Plan pursuant to Section 302 of ERISA
or Section 436 of the Code; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located or
by any other jurisdiction solely as a result of a present or former connection
between such recipient and such jurisdiction (or political subdivision thereof)
imposing such tax (other than a connection arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction contemplated by, or enforced this Agreement or
any other Loan Document) or, in the case of any Lender, in which its applicable
Lending Office is located, (b) any branch profits Taxes imposed by the United
States or any similar Tax imposed by any other jurisdiction described in clause
(a) above, (c) in the case of a Lender (other than an assignee pursuant to a
request by such Borrower under Section 11.13), any United States or Cayman
Islands withholding Tax that (i) is required to be deducted or withheld from
amounts payable to such Lender pursuant to the Laws in force at the time such
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 3.01(e), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from such
Borrower with respect to such withholding Tax pursuant to Section 3.01(a) or
Section 3.01(c), (d) any United States backup withholding Taxes, and (e) any
Taxes imposed under FATCA (or any amended version of FATCA that is substantively
comparable and not materially more onerous to comply with).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
February 11, 2008 (as amended, restated, supplemented or otherwise modified
through the Closing Date) by and among the US Borrower, certain lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Facility” means a Term Loan Facility or the Revolving Credit Facility, as the
context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated March 7, 2011, among the
Borrowers, Holdings, the Administrative Agent and the Arranger.

 

12



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the applicable Borrower is resident for
tax purposes (including such a Lender when acting in the capacity of the L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to or
maintained outside the United States by a Borrower or any one or more of the
Material Subsidiaries primarily for the benefit of employees of such Borrower or
any Material Subsidiary residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination or
severance of employment.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Loan Party and any Cash Management Bank.

 

13



--------------------------------------------------------------------------------

“Guaranteed Hedge Agreement” means any Hedge Agreement permitted under Article
VI or VII that is entered into by and between any Loan Party and any Hedge Bank.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

“Guarantors” means, collectively, the Subsidiary Guarantors, Holdings and, in
its capacity as guarantor of the obligations of the Cayman Borrower under
Article X hereof, the US Borrower.

“Guaranty” means, individually or collectively, each of (a) the Guaranty of
Holdings and the US Borrower made in Article X of this Agreement and (b) the
Subsidiary Guaranty.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, commodities or precious metal
leasing, commodity linked or precious metal future or option contracts or any
other commodity linked hedging agreements, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

14



--------------------------------------------------------------------------------

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by a Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower or in favor of the L/C Issuer and relating
to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 11.17.

 

15



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

16



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Fee Letter, and the Subsidiary
Guaranty.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, each
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“Loan Parties” means, collectively, Holdings, the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of Holdings and its Subsidiaries taken as a
whole, (b) the rights and remedies of the Administrative Agent or any Lender
under this Agreement or any Loan Document or (c) the ability of any Loan Party
to perform its obligations under this Agreement or any other Loan Document to
which it is a party.

“Material Domestic Subsidiary” means a Domestic Subsidiary that is also a
Material Subsidiary.

“Material Subsidiary” means (a) each Borrower and (b) each other Subsidiary of
Holdings that, when consolidated with its Subsidiaries, either (i) generated 5%
or more of the consolidated revenues of Holdings and its Subsidiaries on a
consolidated basis or (ii) owns 5% or more of the consolidated total assets of
Holdings and its Subsidiaries on a consolidated basis, in each case as measured
pursuant to the financial statements delivered for the most recently ended
fiscal quarter or fiscal year pursuant to Section 6.09.

“Maturity Date” means March 8, 2017; provided that if any such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA (other than a Foreign Pension Plan), to which
Holdings or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

17



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA (other than a Foreign Pension Plan), that (a) is
maintained for employees of any Borrower or any ERISA Affiliate and at least one
Person other than a Borrower and the ERISA Affiliates or (b) was so maintained
and in respect of which any Borrower or any ERISA Affiliate could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Guaranteed Cash Management
Agreement or Guaranteed Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
exempted company incorporated under the laws of the Cayman Islands, the
certificate of incorporation, any certificates of incorporation on change of
name and the memorandum and articles of association; and (d) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (including, without limitation, any Cayman Islands stamp
duty tax).

“Outstanding Amount” means (i) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of the Term Loans, Revolving Credit Loans and Swing Line Loans, as
the case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date; after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts.

 

18



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 11.06(d)(i).

“Participant Register” has the meaning specified in Section 11.06(d)(iii).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following: (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 6.02 hereof or statutory Liens for taxes not yet due and payable,
including pledges or deposits to secure obligations thereunder; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, warehousemen’s,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days or that are being contested in good faith and by appropriate
proceedings and, if not bonded, for which any reserves required by GAAP have
been established; (c) pledges or deposits to secure obligations under workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations or to
secure public or statutory obligations; (d) easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes; (e) Liens to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (f) landlords’ Liens under leases to which such
Person is a party; (g) Liens consisting of leases, subleases, licenses or
sublicenses (including with respect to intellectual property and software)
granted to others and not interfering in any material respect with the business
of Holdings and its Subsidiaries, taken as a whole, and any interest or title of
a lessor, sublessor or licensor under any lease, sublease or license, as
applicable; (h) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; (i) Liens securing judgments for the payment of money
not constituting an Event of Default under Section 8.01(f) or securing appeal or
other surety bonds related to such judgments; and (j) restrictions on funds held
for payroll customers pursuant to obligations to such customers.

 

19



--------------------------------------------------------------------------------

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by Holdings or any Subsidiary pursuant to
which it sells, conveys or contributes to capital or otherwise transfers (which
sale, conveyance, contribution to capital or transfer may include or be
supported by the grant of a security interest in) Receivables or interests
therein and all collateral securing such Receivables, all contracts and contract
rights, purchase orders, security interests, financing statements or other
documentation in respect of such Receivables, any guarantees, indemnities,
warranties or other obligations in respect of such Receivables, any other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such Receivables and any collections or
proceeds of any of the foregoing (collectively, the “Related Assets”), all of
which such sales, conveyances, contributions to capital or transfers shall be
made by the transferor for fair value as reasonably determined by Holdings
(calculated in a manner typical for such transactions including a fair market
discount from the face value of such Receivables) (a) to a trust, partnership,
corporation or other Person (other than Holdings or any Subsidiary other than
any Receivables Financing Subsidiary), which transfer is funded in whole or in
part, directly or indirectly, by the incurrence or issuance by the transferee or
any successor transferee of Indebtedness, fractional undivided interests or
other securities that are to receive payments from, or that represent interests
in, the cash flow derived from such Receivables and Related Assets or interests
in such Receivables and Related Assets, or (b) directly to one or more investors
or other purchasers (other than any Borrower or any Subsidiary), it being
understood that a Permitted Receivables Financing may involve (i) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any
Receivables Financing Subsidiary followed by a pledge of the transferred
Receivables and Related Assets to secure Indebtedness incurred by the
Receivables Financing Subsidiary), and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Receivables Financing, and (ii) periodic transfers or pledges of Receivables
and/or revolving transactions in which new Receivables and Related Assets, or
interests therein, are transferred or pledged upon collection of previously
transferred or pledged Receivables and Related Assets, or interests therein,
provided that any such transactions shall provide for recourse to such
Subsidiary (other than any Receivables Financing Subsidiary) or any Borrower (as
applicable) only in respect of the cash flows in respect of such Receivables and
Related Assets and to the extent of breaches of representations and warranties
relating to the Receivables, dilution of the Receivables, customary indemnities
and other customary securitization undertakings in the jurisdiction relevant to
such transactions.

The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Debt, fractional undivided interests (which stated amount may be described as a
“net investment” or similar term reflecting the amount invested in such
undivided interest) or other securities incurred or issued pursuant to such
Permitted Receivables Financing, in each case outstanding at such time, or
(2) in the case of any Permitted Receivables Financing in respect of which no
such Debt, fractional undivided interests or securities are incurred or issued,
the cash purchase price paid by the buyer (other than any Receivables Financing
Subsidiary) in connection with its purchase of Receivables less the amount of
collections received by the Borrower or any Subsidiary in respect of such
Receivables and paid to such buyer, excluding any amounts applied to purchase
fees or discount or in the nature of interest.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 6.09.

 

20



--------------------------------------------------------------------------------

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (i) any
acquisition other than the Acquisition, (ii) any incurrence or repayment of Debt
or (iii) any Asset Sale (including (a) pro forma adjustments arising out of
events which are directly attributable to any proposed acquisition, any
incurrence or repayment of Debt or any Asset Sale, are factually supportable and
are expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the staff of the Securities and Exchange Commission,
(b) pro forma adjustments determined in good faith by Holdings or a Borrower
that are consented to by the Administrative Agent (such consent not to be
unreasonably withheld) arising out of operating and other expense reductions
attributable to such transaction being given pro forma effect that (1) have been
realized or (2) will be implemented following such transaction and are
supportable and quantifiable and, in each case, including, but not limited to,
(A) reduction in personnel expenses, (B) reduction of costs related to
administrative functions, (C) reduction of costs related to leased or owned
properties and (D) reductions from the consolidation of operations and
streamlining of corporate overhead, and (c) such other adjustments as determined
in good faith by Holdings or a Borrower that are consented to by the
Administrative Agent (such consent not to be unreasonably withheld), in each
case as certified by an officer of Holdings or a Borrower) using, for purposes
of determining such compliance, the historical financial statements of all
entities or assets so acquired and the consolidated financial statements of
Holdings and its Subsidiaries and assuming that all acquisitions (other than the
Acquisition) that have been consummated during the period, any Asset Sale and
any Debt or other liabilities repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and assuming
that such Debt to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rate which is or would be in effect with respect to such Debt as at the relevant
date of determination).

“Public Lender” has the meaning specified in Section 6.09.

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, leases of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper)).

“Receivables Financing Subsidiary” means any wholly owned Subsidiary of Holdings
formed solely for the purpose of, and that engages only in, one or more
Permitted Receivables Financings.

“Refinancing” means the refinancing of certain existing Debt of Holdings and its
Subsidiaries (including Debt under the Existing Credit Agreement).

“Register” has the meaning specified in Section 11.06(c).

“Related Assets” has the meaning specified in the definition of “Permitted
Receivables Financing”.

 

21



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) plus (b) unless the commitments of the Revolving
Lenders to make Loans and of the L/C Issuer to make L/C Credit Extensions shall
have been terminated at such time pursuant to Section 8.02, the unused Aggregate
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of (a) the Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) plus (b) the unused Aggregate Revolving Credit Commitments; provided
that the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, director or controller or any
vice president of a Loan Party, (b) solely in the case of a Loan Party that is a
limited liability company, any manager thereof appointed pursuant to the
Organization Documents of such Loan Party and (c) solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of a Loan Party. Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings now or
hereafter outstanding; (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of stock of Holdings now or hereafter outstanding; and
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of
Holdings now or hereafter outstanding; provided, in each case, that in no event
shall Restricted Junior Payment include (x) a dividend payable solely in shares
of that class of stock to the holders of that class or (y) any payment made in
respect of any convertible notes or other convertible securities which
constituted Debt at the time of issuance thereof and were permitted to be issued
or incurred pursuant to Section 7.04, to the extent such payment is made prior
to or contemporaneously with the conversion thereof into Equity Interests
including, without limitation, in connection with the purchase, redemption,
retirement, defeasance, acquisition, cancellation, termination, exchange or
conversion of any such securities.

 

22



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01, (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Revolving Credit Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-1.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Seller” means Hitachi, Ltd., a company incorporated under the laws of Japan.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA (other than a Foreign Pension Plan), that (a) is
maintained for employees of any Borrower or any ERISA Affiliate and no Person
other than the Borrowers and the ERISA Affiliates or (b) was so maintained and
in respect of which such Borrower or any ERISA Affiliate could have liability
under Section 4069 of ERISA in the event such plan has been or were to be
terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

23



--------------------------------------------------------------------------------

“Specified Acquisition Agreement Representations” means such of the
representations made by the Target and/or the Seller with respect to the Target
and/or its Subsidiaries in the Acquisition Agreement as are material to the
interests of the Lenders.

“Specified Representations” means, collectively, (a) the representations and
warranties set forth in Sections 5.01, 5.02(i), 5.02(ii), 5.04, 5.07 and
5.10(b)(ii) of this Agreement and (b) that the proceeds of the initial Credit
Extension will be used in a manner consistent with Section 6.10.

“Stock Consideration” means the consideration for the Acquisition in the form of
common equity of Holdings, which will be purchased from Holdings by the Cayman
Borrower for cash in accordance with the Acquisition Agreement.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantors” means each Subsidiary of Holdings that is a party to the
Subsidiary Guaranty, whether on the Closing Date or as a result of compliance
with Section 6.11; provided, however, that any Subsidiary that is not a Material
Domestic Subsidiary shall not be required to be a Subsidiary Guarantor;
provided, further, in the event that any Subsidiary Guarantor ceases to be a
Material Domestic Subsidiary in or as a result of a transaction permitted
hereby, upon the request of the Borrowers, such Subsidiary shall cease to be a
Subsidiary Guarantor and the Administrative Agent may release such Person from
the Subsidiary Guaranty pursuant to Section 9.10.

“Subsidiary Guaranty” means that certain Guaranty Agreement dated as of the date
hereof entered into by the Subsidiary Guarantors in favor of the Administrative
Agent and the Lenders substantially in the form of Exhibit F, along with any
counterpart, joinder or supplement thereto delivered pursuant to Section 6.11.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

24



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” means Viviti Technologies Ltd., a company organized under the laws of
the Republic of Singapore.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to
Section 2.01(a).

“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
its Term A-1 Loan to the Cayman Borrower pursuant to Section 2.01(a) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term A-1 Lender’s name on Schedule 2.01 under the
caption “Term A-1 Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term A-1 Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate principal amount of the Term A-1 Commitments of
all of the Term A-1 Lenders as in effect on the Closing Date is $2,300,000,000.

“Term A-1 Facility” means, at any time (a) on or prior to the Closing Date, the
aggregate amount of the Term A-1 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-1 Loans of all Term A-1 Lenders
outstanding at such time

“Term A-1 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-1 Commitment and (b) at any time after the Closing Date
any Lender that holds Term A-1 Loans at such time.

“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.

“Term A-1 Note” means a promissory note made by the Cayman Borrower in favor of
a Term A-1 Lender evidencing the Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit C-2.

 

25



--------------------------------------------------------------------------------

“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to
Section 2.01(b).

“Term A-2 Commitment” means, as to each Term A-2 Lender, its obligation to make
its Term A-2 Loan to the US Borrower pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-2 Lender’s name on Schedule 2.01 under the caption “Term
A-2 Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A-2 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The aggregate principal amount of the Term A-2 Commitments of all of the Term
A-2 Lenders as in effect on the Closing Date is $0.

“Term A-2 Facility” means, at any time (a) on or prior to the Closing Date, the
aggregate amount of the Term A-2 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-2 Loans of all Term A-2 Lenders
outstanding at such time.

“Term A-2 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-2 Commitment and (b) at any time after the Closing Date
any Lender that holds Term A-2 Loans at such time.

“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility.

“Term A-2 Note” means a promissory note made by the US Borrower in favor of a
Term A-2 Lender evidencing the Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit C-2.

“Term Borrowing” means a Term A-1 Borrowing or a Term A-2 Borrowing, as the
context may require.

“Term Commitment” means a Term A-1 Commitment or a Term A-2 Commitment, as the
context may require.

“Term Lender” means a Term A-1 Lender or a Term A-2 Lender, as the context may
require.

“Term Loan” means a Term A-1 Loan or a Term A-2 Loan, as the context may
require.

“Term Loan Facility” means the Term A-1 Loan Facility or a Term A-2 Loan
Facility, as the context may require.

“Term Note” means a Term A-1 Note or a Term A-2 Note, as the context may
require.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

26



--------------------------------------------------------------------------------

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and all L/C Obligations.

“Transactions” means, individually or collectively, the Acquisition (including
the payment of all amounts, including the Stock Consideration and the Cash on
Hand Consideration), the Refinancing, the entering into and funding of the
Facilities and all related transactions.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“US Borrower” has the meaning specified in the introductory paragraph hereto.

“Voting Stock” means, with respect to any Person, the Equity Interests of such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

27



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of Holdings and its Subsidiaries shall be deemed to be carried at 100% of
the outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

28



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term A-1 Loans. Subject to the terms and conditions set forth herein,
each Term A-1 Lender severally agrees to make a single loan to the Cayman
Borrower in Dollars on the Closing Date in an amount not to exceed such Lender’s
Term A-1 Commitment. The Term A-1 Borrowing shall consist of Term A-1 Loans made
simultaneously by the Term A-1 Lenders in accordance with their respective Term
A-1 Commitments. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. Term A-1 Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. In no event shall the US
Borrower be obligated or otherwise liable for any Term A-1 Loans except in its
capacity as a Guarantor.

(b) The Term A-2 Loans. Subject to the terms and conditions set forth herein,
each Term A-2 Lender severally agrees to make a single loan to the US Borrower
in Dollars on the Closing Date in an amount not to exceed such Lender’s Term A-2
Commitment. The Term A-2 Borrowing shall consist of Term A-2 Loans made
simultaneously by the Term A-2 Lenders in accordance with their respective Term
A-2 Commitments. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed. Term A-2 Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. In no event shall the Cayman
Borrower be obligated or otherwise liable for any Term A-2 Loans.

(c) The Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Credit Loan”) to the applicable Borrower requesting a Revolving Credit Loan in
accordance herewith from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Credit Lender’s Commitment; provided
that after giving effect to any Revolving Credit Borrowing, (i) the Total
Revolving Credit Outstandings shall not exceed the Aggregate Revolving Credit
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, each Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01(c). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

(d) Notwithstanding anything to the contrary in Sections 2.01(a), (b) and (c),
the initial Credit Extensions on the Closing Date shall be Base Rate Loans
except to the extent that the applicable Borrower, at least three Business Days
prior to the Closing Date, shall have entered into an indemnity agreement
covering the matters in Section 3.05, in form and substance reasonably
satisfactory to the Administrative Agent, and provided a Loan Notice to the
Administrative Agent.

 

29



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein or in any other Loan Document to the
contrary, in no event will the Cayman Borrower be obligated or otherwise liable
for any Term A-2 Loans, Revolving Loans or other Obligations of any nature of
the US Borrower or any other Loan Party’s guaranty of any such Obligations of
the US Borrower or under any other Loan Document.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Term Loans or Revolving Credit Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the applicable Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of such
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (i) whether such
Borrower is requesting a Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) to the extent applicable,
the principal amount of Revolving Credit Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted or continued, and (v) if
applicable, the duration of the Interest Period with respect thereto. If a
Borrower fails to specify a Type of Loan in a Loan Notice or if a Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a Eurodollar Rate Loan.

 

30



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender in writing under the applicable Facility of the amount of its
Applicable Percentage of the applicable Term Loans or Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
applicable Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Term Borrowing or a Revolving Credit
Borrowing, each applicable Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:00 p.m. on the Business Day specified in the
applicable Loan Notice. Each Lender may, at its option, make any Loan available
to the Cayman Borrower by causing any foreign or domestic branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Cayman Borrower to repay such Loan in
accordance with the terms of this Agreement. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of such Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided
that if, on the date the Loan Notice with respect to such Borrowing is given by
such Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to such Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans if the Administrative Agent
has, or the Required Lenders in respect of such Facility have, determined in its
or their sole discretion not to permit such request, conversion or continuation.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than (i) ten Interest Periods in effect with respect to Revolving
Credit Loan, (ii) ten Interest Periods in effect with respect to Term A-1 Loans
or (iii) ten Interest Periods in effect with respect to Term A-2 Loans.

 

31



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of any Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of any Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Aggregate Revolving Credit Commitments,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
a Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by such Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, each Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly any Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. In no event shall the US Borrower be obligated
or otherwise liable for any Letter of Credit issued for the account of the
Cayman Borrower except in its capacity as a Guarantor. In no event shall the
Cayman Borrower be obligated or otherwise liable for any Letter Credit issued
for the account of the US Borrower.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

32



--------------------------------------------------------------------------------

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

33



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day) and the Borrower for whose account the Letter of Credit will be
issued; (B) the amount thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower requesting such Letter of Credit or
amendment shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from such Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of such Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Letter of Credit.

 

34



--------------------------------------------------------------------------------

(iii) (A) If any Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, such Borrower shall not be required to make a specific request
to the L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Credit Lenders
have elected not to permit such extension or (2) from the Administrative Agent,
any Revolving Credit Lender or the applicable Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. Not later than 2:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit, if such Borrower
has been so notified at or before 1:00 p.m. on such date, otherwise not later
than 2:00 p.m. on the next Business Day (each such date, an “Honor Date”), the
applicable Borrower that requested such Letter of Credit shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If such Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the applicable Borrower that requested such Letter of Credit shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

35



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 3:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
applicable Borrower that requested such Letter of Credit in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower that requested such Letter of Credit shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by a Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
applicable Borrower to reimburse the L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.

 

36



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower obligated with respect to such Unreimbursed Amount or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Revolving Credit Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit requested by such
Borrower and to repay each L/C Borrowing relating thereto shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

37



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Subsidiary.

The applicable Borrower requesting any Letter of Credit shall promptly examine a
copy of each Letter of Credit requested by such Borrower and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with such Borrower’s instructions or other irregularity, such Borrower will
immediately notify the L/C Issuer. The applicable Borrower requesting such
Letter of Credit shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Credit Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrowers’ pursuing such rights and remedies as
they may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided that anything in such
clauses to

 

38



--------------------------------------------------------------------------------

the contrary notwithstanding, a Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to such Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which such Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the applicable Borrower requesting a Letter of Credit when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit.

(h) Letter of Credit Fees. The Borrower requesting a Letter of Credit shall pay
to the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit requested by such Borrower equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit; provided that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral reasonably satisfactory
to the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Processing Charges Payable to L/C Issuer. The applicable
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
with respect to each Letter of Credit requested by such Borrower, at the rate
per annum specified in the Fee Letter, computed on the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the applicable Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect with
respect to the Letter of Credit requested by such Borrower. Such customary fees
and standard costs and charges are due and payable promptly on demand and are
nonrefundable.

 

39



--------------------------------------------------------------------------------

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. Each Borrower hereby acknowledges that the issuance of Letters of
Credit at such Borrower’s request for the account of its Subsidiaries inures to
the benefit of such Borrower, and that such Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to any Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Aggregate
Revolving Credit Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment, and provided,
further, that no Borrower shall use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, each Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan. In no event will the US Borrower be obligated or otherwise
liable for any Swing Line Loan of the Cayman Borrower except in its capacity as
a Guarantor. In no event will the Cayman Borrower be obligated or otherwise
liable for any Swing Line Loans of the US Borrower.

 

40



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of such Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the applicable Borrower at its office by crediting the account
of such Borrower on the books of the Swing Line Lender in immediately available
funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the applicable Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Loan that is a Revolving Credit Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
applicable Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

41



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the applicable Borrower to repay Swing Line Loans borrowed by such Borrower,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

42



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans borrowed
by such Borrower directly to the Swing Line Lender.

2.05 Prepayments.

(a) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 1:00 p.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each applicable Lender of its receipt of each such
notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment (in respect of the relevant Facility). If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of Term Loans pursuant to this
Section 2.05(a) shall be applied to the principal repayment installments thereof
as directed by the applicable Borrower and, if not otherwise directed by the
applicable Borrower, in forward order of maturity. Subject to Section 2.16, each
such prepayment shall be paid to the applicable Lenders in accordance with their
respective Applicable Percentages of the relevant Facility.

 

43



--------------------------------------------------------------------------------

(b) Each Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans of such Borrower in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or, in each case, if less, the entire principal amount then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(c) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Aggregate Revolving Credit Commitments then in effect, each Borrower shall
promptly prepay its Revolving Credit Loans and/or Swing Line Loans, and/or Cash
Collateralize the L/C Obligations, in an aggregate collective amount taking in
to account all such payments, equal to such excess; provided that no Borrower
shall be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Credit
Loans and the Swing Line Loans, the Total Revolving Credit Outstandings exceed
the Aggregate Revolving Credit Commitments then in effect.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrowers may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Credit Commitments, or from time to time
permanently reduce the Aggregate Revolving Credit Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
1:00 p.m. three Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall
not terminate or reduce the Aggregate Revolving Credit Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Credit Outstandings would exceed the Aggregate Revolving Credit
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Revolving Credit Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Revolving Credit Lenders of any
such notice of termination or reduction of the Aggregate Revolving Credit
Commitments. Any reduction of the Aggregate Revolving Credit Commitments shall
be applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Revolving Credit Commitments shall be
paid on the effective date of such termination.

(b) Mandatory. The aggregate Term A-1 Commitments shall be automatically and
permanently reduced to zero on the date of the Term A-1 Borrowing. The aggregate
Term A-2 Commitments shall be automatically and permanently reduced to zero on
the date of the Term A-2 Borrowing.

 

44



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) The Borrowers shall repay to the Revolving Credit Lenders on the Maturity
Date the aggregate principal amount of Revolving Credit Loans outstanding on
such date.

(b) The Borrowers shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

(c) Term A-1 Loan Facility. The Cayman Borrower shall repay to the Term A-1 Loan
Lenders an amount equal to $57,500,000 on the last Business Day of each March,
June, September and December, beginning on the first such date to occur after
the Closing Date, which amount for any such payment date shall be adjusted to
reflect prepayments made pursuant to Section 2.05 and any increase in the
principal amount of the Term A-1 Loan Facility pursuant to Section 2.14. In
addition, the aggregate outstanding principal amount of the Term A-1 Loans shall
be paid in full on the Maturity Date.

(d) Term A-2 Loan Facility. The US Borrower shall repay to the Term A-2 Loan
Lenders an amount equal to $0 on the last Business Day of each March, June,
September and December, beginning on the first such date to occur after the
Closing Date, which amount for any such payment date shall be adjusted to
reflect prepayments made pursuant to Section 2.05 and any increase in the
principal amount of the Term A-2 Loan Facility pursuant to Section 2.14. In
addition, the aggregate outstanding principal amount of the Term A-2 Loans shall
be paid in full on the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate or such other rate per annum as
shall be agreed to from time to time by the Swing Line Lender and the applicable
Borrower.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

45



--------------------------------------------------------------------------------

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Aggregate Revolving Credit Commitments exceed the sum of
(i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.16.
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees. The Borrowers shall pay to (i) the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter and (ii) the Lenders such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

46



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Holdings or for any other reason, the Borrowers, Holdings or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
Holdings as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to such Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or the L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid by such Borrower for such period over the amount of interest and fees
actually paid by such Borrower for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article
VIII. Each Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Revolving Credit Commitments and the repayment of
all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, a Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans to such Borrower and payments with respect
thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans of each Borrower. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by any Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 4:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 4:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

47



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Credit Borrowing of Eurodollar Rate Loans (or, in
the case of any Revolving Credit Borrowing of Base Rate Loans, prior to 2:00
p.m. on the date of such Revolving Credit Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Credit Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Revolving Credit Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Revolving Credit
Lender has not in fact made its share of the applicable Revolving Credit
Borrowing available to the Administrative Agent, then the applicable Revolving
Credit Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Revolving Credit Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Credit Loan included in such Revolving Credit Borrowing. Any payment
by a Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the applicable
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

48



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the applicable Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the applicable Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

49



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including (A) the application of funds
arising from the existence of a Defaulting Lender and (B) any prepayments made
pursuant to Section 3.01, 3.04 or 3.05), (y) the application of Cash Collateral
provided for in Section 2.15, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the applicable
Borrower or Borrowers may, from time to time after the Closing Date, request an
increase in the principal amount of either or both of the Term Loan Facilities
or of the Aggregate Revolving Credit Commitments by an amount (for all such
requests) not exceeding $500,000,000; provided that any such request for an
increase shall be in a minimum amount of $100,000,000. At the time of sending
such notice, the Borrowers (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its principal
amount of the applicable Term Loans or its Revolving Credit Commitment, as
applicable, and, if so, the amount of such requested increase it is willing to
provide. Any Lender not responding within such time period shall be deemed to
have declined to increase its principal amount of the applicable Term Loans or
its Revolving Credit Commitment, as applicable.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrowers and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and, if such increase is
to the Aggregate Revolving Credit Commitments, the L/C Issuer and the Swing Line
Lender (none of which such approvals shall be unreasonably withheld or delayed),
the Borrowers may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

 

50



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the principal amount of either Term Loan
Facility or the Aggregate Revolving Credit Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrowers shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrowers and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or, with respect to
representations and warranties modified by materiality standards, in all
respects) on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (or, with respect
to representations and warranties modified by materiality standards, in all
respects) as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (b) and (a), respectively, of
Section 6.09, and (B) no Default exists. Each applicable Borrower shall prepay
any Loans outstanding on the Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the principal of either Term Loan Facility or the
Aggregate Revolving Credit Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower for whose account
such Letter of Credit is issued shall, in each case, promptly Cash Collateralize
the then Outstanding Amount of all such L/C Obligations or, in the case of any
such L/C Borrowing, repay such L/C Borrowing. At any time that there shall exist
a Defaulting Lender, promptly upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the applicable Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure allocated to such Borrower (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

51



--------------------------------------------------------------------------------

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. Each Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations of the applicable Borrower to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral allocable to such Borrower is less
than the applicable Fronting Exposure allocable to such Borrower and other
obligations secured thereby, such Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 by any Borrower in respect of Letters of Credit
or Swing Line Loans of such Borrower shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.15 may be otherwise
applied in accordance with Section 8.03), and (y) the Person (including the
applicable Borrower) providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

 

52



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrowers, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to a Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

 

53



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender (or any subsequent date on which the applicable Lender is a
Defaulting Lender), no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of a Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes; provided that if any applicable Law requires the deduction or
withholding of any Tax from any payment hereunder or under any Loan Document,
then (A) the Loan Party shall withhold or make such deductions as are determined
by the Loan Party to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) the Loan Party shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by such Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including withholding and deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

54



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by Borrowers. Without limiting, and without
duplication for payments made pursuant to, the provisions of subsection
(a) above, the Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting, and without duplication for
payments made pursuant to, the provisions of subsection (a) or (b) above, each
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and the L/C Issuer, and shall make payment in respect thereof within 30 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted on
payments to, or paid by, the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the nature and amount of any such payment or liability
delivered to the Loan Parties by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Each Lender and L/C Issuer shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for any Taxes (but, with respect to
Indemnified Taxes, only to the extent that the Loan Parties have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender or L/C Issuer that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the nature and amount of such payment or liability delivered to any Lender or
any L/C Issuer by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by a Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

 

55



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrowers and to the Administrative Agent, when reasonably requested by a
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the Taxing authorities of any
jurisdiction and such other reasonably requested information as will permit such
Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of Tax withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of payments to be made to such Lender
by such Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding Tax purposes in the applicable jurisdiction.
Notwithstanding anything to the contrary in the preceding sentence, (A) the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)) shall not be required if in the
Lender’s good faith judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender and (B) the
completion, execution and submission of the documentation set forth in
Section 3.01(e)(ii)(C) shall not be required if in the Lenders’ good faith
judgment such completion, execution or submission would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to such Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 and
such other documentation or information prescribed by applicable Laws or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of United States withholding tax with respect
to payments hereunder or under any other Loan Document shall deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of such Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

56



--------------------------------------------------------------------------------

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

(C) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(C), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender shall promptly notify the Borrowers and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction.

 

57



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole good faith discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

58



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Revolving Credit Borrowing of Base Rate Loans in the amount
specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject the Administrative Agent, any Lender or the L/C Issuer to any Taxes
(other than Indemnified Taxes and Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by the
Administrative Agent, such Lender or the L/C Issuer) on its Loans, loan
principal, Letters of Credit, participations, Commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

59



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
written request of such Lender or the L/C Issuer within the time provided by
subsection (c) below, the Borrowers will pay to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. Each Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as owed by such Borrower on any
such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
one hundred eighty (180) days prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the applicable Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the one hundred eighty (180) day period referred to above shall be extended
to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. Each Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan for which such Borrower is
liable equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided such Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

60



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. Each Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

 

61



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date):

(i) executed counterparts of this Agreement and the Subsidiary Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrowers;

(ii) a Note executed by the applicable Borrower in favor of each Lender
requesting a Note with respect to the applicable Facility;

(iii) such certificates of resolutions, written resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require and as are
customary evidencing the identity, legal authority and legal capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require and as are customary to evidence that each Loan Party is duly
incorporated, organized or formed, and that each Loan Party is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

62



--------------------------------------------------------------------------------

(v) a favorable opinion of (A) O’Melveny & Myers LLP, counsel to the Loan
Parties and (B) Conyers Dill & Pearman, counsel to the Cayman Borrower, in each
case, addressed to the Administrative Agent and each Lender, in substantially
the form of Exhibits G-1 and G-2 annexed hereto concerning the Loan Parties and
the Loan Documents (which opinions shall expressly permit, in a customary
manner, reliance by successors and permitted assigns of the Administrative Agent
and the Lenders);

(vi) evidence of receipt of all material governmental, shareholder and third
party consents (including Hart-Scott-Rodino clearance) and approvals necessary
in connection with the Transactions and expiration of all applicable waiting
periods without any adverse action being taken by any competent authority;
except, in any such case, that would not prevent or impose any material adverse
conditions on Holdings, the Borrowers, the Target or their respective
Subsidiaries taken as a whole or the consummation of the Transactions;

(vii) a pro forma consolidated balance sheet as of the end of the most recently
ended fiscal year and fiscal quarter ended at least 45 days before the Closing
Date and related statements of income and cash flows of Holdings and its
Subsidiaries after giving effect to all elements of the Transactions to be
effected on or before the Closing Date for the most recently ended fiscal year
and fiscal quarter ended at least 45 days before the Closing Date, together with
a certificate signed by the chief financial officer of Holdings to the effect
that such statements accurately present in all material respects the pro forma
financial position of Holdings and its Subsidiaries in accordance with GAAP (and
in any event after giving effect to the Transactions);

(viii) a certificate signed by the chief financial officer of Holdings,
certifying that:

(A) the Specified Representations are true and correct in all material respects
(or, with respect to representations and warranties modified by materiality
standards, in all respects) as of the date of the initial Credit Extensions
(except to the extent such representations and warranties relate to an earlier
date, as of such earlier date);

(B) the Specified Acquisition Agreement Representations are true and correct,
pursuant to the standards set forth in the Acquisition Agreement, except to the
extent neither Holdings, the Cayman Borrower nor any of their Affiliates has the
right to terminate the Acquisition Agreement as a result of the inaccuracy of
any such Specified Acquisition Agreement Representation (determined without
regard to whether any notice is required to be delivered by Holdings, the Cayman
Borrower or either of their Affiliates);

(C) certifying that Holdings and its Subsidiaries on a consolidated basis (after
giving effect to the Transactions and the incurrence and repayment of Debt
related thereto) are Solvent; and

(D) that after giving pro forma effect to the Transactions, the Consolidated
Leverage Ratio is not greater than 1.50 to 1.00, together with supporting
calculations therefor;

 

63



--------------------------------------------------------------------------------

(ix) all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act, that has been
reasonably requested by any Lender not less than five business days prior to the
Closing Date;

(x) payment of all accrued reasonable fees and expenses of the Arranger, the
Administrative Agent (including the reasonable fees and expenses of one lead
counsel (and any reasonably necessary local counsel) for the Administrative
Agent and the Arranger) to the extent a reasonably detailed invoice has been
delivered to the Borrowers at least two business days prior to the scheduled
Closing Date (except as otherwise reasonably agreed by the Borrowers); and

(xi) the audited consolidated balance sheets and related consolidated statements
of income and cash flows of the Target and its Subsidiaries for the fiscal years
ended December 31, 2008, 2009, 2010 and, if available, 2011, and, to the extent
available, the unaudited consolidated balance sheets and related consolidated
statements of income and cash flows of the Target and its subsidiaries for each
fiscal quarter ended after December 31, 2010 but not less than 45 days prior to
the Closing Date.

(b) The Acquisition shall have been, or substantially concurrently with the
initial Credit Extensions shall be, consummated pursuant to the Acquisition
Agreement, without giving effect to any amendments thereto or any consents or
waivers that, in any such case, are materially adverse to the Lenders in their
capacities as Lenders (it being understood that any modification or amendment to
the definition of “Material Adverse Effect” or equivalent term in the
Acquisition Agreement shall be deemed to be materially adverse to the Lenders in
their capacities as Lenders), without the consent of the Arranger, such consent
not to be unreasonably withheld or delayed.

(c) There shall not have occurred any circumstance, development, event,
condition, effect or change (a) since July 2, 2010 that, individually or in the
aggregate, has had an Acquisition Agreement Material Adverse Effect on Holdings
or the Cayman Borrower or (b) since December 31, 2010 that, individually or in
the aggregate, has had or could reasonably be expected to have an Acquisition
Agreement Material Adverse Effect on the Target.

(d) Prior to or substantially concurrently with the Closing Date, the
Refinancing, including the payment in full of all principal, interest, fees,
expenses and other amounts outstanding under or in connection with the Existing
Credit Agreement, shall have been consummated and all such obligations and
indebtedness shall be terminated and any liens securing any such obligations
shall have been terminated.

(e) Any fees required to be paid on or before the Closing Date pursuant to any
Loan Document shall have been paid or be paid on the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

64



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than with respect to (a) the initial
Credit Extension on the Closing Date and (b) a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by materiality standards, in all respects) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (or, with respect to
representations and warranties modified by materiality standards, in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (b) and (a), respectively, of
Section 6.09.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrowers represents and warrants to the Administrative
Agent and the Lenders that:

5.01 Existence. Each Loan Party is duly incorporated, organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization.

5.02 Execution, Delivery and Performance. The execution, delivery and
performance by each Loan Party of each Loan Document to be delivered by it, and
the consummation of the transactions contemplated hereby and by each other Loan
Document, are within such Loan Party’s corporate or other organizational powers,
have been duly authorized by all necessary corporate or other organizational
action, and do not contravene (i) the terms of any of such Person’s Organization
Documents, (ii) applicable law or (iii) any other contractual restriction
binding on or affecting any Loan Party or its Material Subsidiaries, other than
violations described under clause (ii) or (iii) that could not reasonably be
expected to result in a Material Adverse Effect or result in the imposition of
any Lien on any asset of any Loan Party or any of its Material Subsidiaries
other than Liens permitted hereunder.

 

65



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
any other third party is required for the due execution, delivery and
performance by any Loan Party of this Agreement or any other Loan Document,
except for any actions, notices or filings that have been completed or are
immaterial.

5.04 Binding Effect. This Agreement has been, and each of other Loan Documents,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement is, and each other Loan
Document when delivered will be, the legal, valid and binding obligation of such
Loan Party enforceable against each Loan Party that is a party thereto in
accordance with their respective terms subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and (ii) general principles of
equity, regardless of whether applied in proceedings in equity or at law.

5.05 Financial Statements.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present, in all material respects, the
financial condition of Holdings and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated as of December 30, 2011, and the related consolidated statements of income
and cash flows of Holdings and its Subsidiaries for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

5.06 Litigation. There is no pending or threatened action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, at law or in equity, affecting Holdings or any of its Material
Subsidiaries before any court, governmental agency or arbitrator that (i) would
have a Material Adverse Effect or (ii) could reasonably be expected to affect
the legality, validity or enforceability of this Agreement or any other Loan
Document or the consummation of the transactions contemplated hereby or thereby.

 

66



--------------------------------------------------------------------------------

5.07 Margin Regulations; Investment Company Act.

(a) Neither Borrower is engaged in the business of purchasing or carrying, or
extending credit for the purpose of purchasing or carrying, margin stock (within
the meaning of Regulation U issued by the FRB). Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets of Holdings and its Subsidiaries on a
consolidated basis will be margin stock (within the meaning of Regulation U of
the FRB).

(b) Neither Holdings nor any of its Material Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

5.08 Disclosure. No information, exhibit or report furnished by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
negotiation and syndication of this Agreement or pursuant to the terms of this
Agreement or any other Loan Document, taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements made therein not misleading in light of the circumstances under
which such statements were made; provided that with respect to any projected
financial information, each of Holdings and the Borrowers represents only that
such information was prepared in good faith based on assumptions believed to be
reasonable at the time made, it being recognized by the Administrative Agent,
L/C Issuer and the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
thereby may differ from the projected results.

5.09 Solvency. Holdings and its Subsidiaries are Solvent on a consolidated
basis.

5.10 Compliance with Laws.

(a) Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties (including all Environmental
Laws), except in such instances in which (i) such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(b) Without limiting clause (a) above, to the extent applicable, Holdings and
each Borrower is in compliance, in all material respects, with the (i) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act. No part of the proceeds of any
Credit Extension will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

67



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than any contingent indemnification or similar
contingent obligation not yet due and payable), Holdings shall:

6.01 Compliance with Laws. Comply, and cause each of its Material Subsidiaries
to comply with all applicable Laws and all orders, writs, injunctions and
decrees applicable to it or its business or property, such compliance to
include, without limitation, compliance with ERISA, Laws governing Foreign
Pension Plans, Environmental Laws and the Patriot Act, except, in each case, to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.02 Payment of Taxes, Etc. Pay and discharge, and cause each of its Material
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property except for Liens, otherwise permitted
hereby, except, in each case, to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that, in any event, neither Holdings nor any of its Material Subsidiaries shall
be required to pay or discharge any such tax, assessment, charge or claim that
is being contested in good faith and by proper proceedings and as to which
appropriate reserves under GAAP are being maintained.

6.03 Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which Holdings or such Material Subsidiary
operates; provided, however, that Holdings and its Material Subsidiaries may
self-insure to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which Holdings or
such Material Subsidiary operates and to the extent consistent with prudent
business practice.

6.04 Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, its legal existence,
rights (charter and statutory) and franchises; provided, however, that either
Borrower and its Subsidiaries may consummate any merger, consolidation,
conveyance, transfer, lease or other disposition (including the disposition of
Equity Interests of one or more Subsidiaries) in each case to the extent
permitted under Section 7.02, and provided further that none of Holdings, any
Borrower or any of its Material Subsidiaries shall be required to preserve any
right or franchise, or the corporate existence of any Subsidiary, if the board
of directors of Holdings, such Borrower or such Material Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of Holdings, such Borrower or such Material Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to Holdings, such Borrower, such Material Subsidiary or the Lenders.

 

68



--------------------------------------------------------------------------------

6.05 Visitation Rights. At any reasonable time and from time to time upon
reasonable prior notice, permit the Administrative Agent or any of the Lenders
that request through the Administrative Agent or any reasonable number of agents
or representatives thereof, in each case, at their own expense and organized
through the Administrative Agent, to visit Holdings’ or any Borrower’s executive
corporate offices in Irvine, California (or any successor executive corporate
office) to examine and make copies of and abstracts from the records and books
of account of, and if reasonably necessary to assess Holdings and the Borrowers’
compliance with the material provisions of this Agreement, to visit the other
properties of Holdings and any of its Material Subsidiaries, and to discuss the
affairs, finances and accounts of Holdings and any of its Material Subsidiaries
with any of their officers or directors and with their independent certified
public accountants; provided that unless an Event of Default has occurred and is
then continuing, the Administrative Agent and the Lenders shall make no more
than one such visit organized through the Administrative Agent per calendar
year.

6.06 Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of Holdings and each such
Subsidiary in accordance with, and to the extent required by, GAAP in effect
from time to time (or local accounting requirements) and applicable laws.

6.07 Maintenance of Properties. Maintain and preserve, and cause each of its
Material Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except to the extent that failure to
comply with the foregoing could not reasonably be expected to have a Material
Adverse Effect.

6.08 Transactions with Affiliates. Conduct, and cause each of its Material
Subsidiaries to conduct, all material transactions otherwise permitted under
this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to Holdings or such Material Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate, other than (a) transactions between Holdings and its Subsidiaries, or
between two or more Subsidiaries, (b) loans or advances to officers, directors
and employees in the ordinary course of business (including for travel,
entertainment, relocation and similar expenses), (c) compensation, employment,
termination, and other employee benefit arrangements paid to, and indemnities
provided for the benefit of, directors, executive officers or employees of
Holdings or any Subsidiary, each in the ordinary course of business or as
approved by the applicable board of directors or other governing body or the
compensation committee thereof; (d) transactions incurred in the ordinary course
of business with Persons that have directors who are also directors or executive
officers of Holdings; (e)(i) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans approved by
Holdings’ board of directors and (ii) any repurchases of any issuances, awards
or grants issued pursuant to clause (i), in each case, to the extent permitted
by Section 7.07; (f) employment arrangements entered into in the ordinary course
of business between Holdings or any Subsidiary and any employee thereof; (g) any
Restricted Junior Payment permitted by Section 7.07; and (h) the consummation of
the Acquisition.

 

69



--------------------------------------------------------------------------------

6.09 Financial Statements, Certificates and Other Information. Deliver to the
Administrative Agent (for delivery to each Lender), in form and detail
reasonably satisfactory to the Administrative Agent:

(a) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, the
consolidated balance sheet of Holdings and its Subsidiaries as of the end of
such fiscal quarter and the related consolidated statements of income and cash
flows of Holdings and its Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of
Holdings as having been prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) and a Compliance
Certificate (signed by the chief executive officer, chief financial officer,
treasurer or controller of Holdings) in reasonable detail as to compliance
during and at the end of the applicable accounting periods with the restrictions
contained in Section 7.09, and in the event of any change in GAAP used in the
preparation of such financial statements, Section 1.03(b) shall apply.

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the annual audit report for such year for
Holdings and its Subsidiaries, containing the consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such fiscal year and consolidated
statements of income and cash flows of Holdings and its Subsidiaries for such
fiscal year, in each case accompanied by an opinion by KPMG LLP or other
independent public accountants of recognized national standing (that does not
include any “going concern” or similar qualification, or any qualification as to
the scope of their audit) and a Compliance Certificate (signed by the chief
executive officer, chief financial officer, treasurer or controller of Holdings)
in reasonable detail as to compliance during and at the end of the applicable
accounting periods with the restrictions contained in Section 7.09, and in the
event of any change in GAAP used in the preparation of such financial
statements, Section 1.03(b) shall apply;

(c) as soon as possible and in any event within five days upon any Responsible
Officer of Holdings obtaining actual knowledge of the occurrence of any Default
continuing on the date of such statement, a statement of the chief financial
officer of Holdings setting forth details of such Default and the action that
Holdings and the Borrowers have taken and proposes to take with respect thereto;

(d) promptly after the sending or filing thereof, copies of all reports Holdings
sends to its securityholders generally, and copies of all reports on Form 10-K,
10-Q or 8-K (other than pursuant to Rule 14a-12 of the Securities Exchange Act
of 1934, as amended) and registration statements for the public offering (other
than pursuant to employee Plans) of securities of Holdings that Holdings or any
Subsidiary files with the SEC or any national securities exchange;

(e) promptly after the commencement thereof, notice of all actions and
proceedings before any court, Governmental Authority or arbitrator affecting
Holdings or any of its Material Subsidiaries of the type described in clause
(i) or (ii) of Section 5.06; and

 

70



--------------------------------------------------------------------------------

(f) promptly after the occurrence thereof, of any material change in accounting
policies or financial reporting practices by Holdings or any Subsidiary; and

(g) promptly after any written request therefor, such other information with
respect to Holdings or any of its Material Subsidiaries as any Lender, through
the Administrative Agent, may from time to time reasonably request.

As to any information contained in materials furnished pursuant to
Section 6.09(d), Holdings shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of Holdings to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

Documents required to be delivered pursuant to Section 6.09(a), (b) and (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings posts such documents, or
provides a link thereto on Holdings’ website on the Internet at the website
address www.wdc.com or another website address provided by Holdings in a written
notice to the Administrative Agent; (ii) on which such documents are posted on a
publicly available website maintained by or on behalf of the SEC for access to
documents filed in the EDGAR database (the “EDGAR Website”), or (iii) on which
such documents are posted on behalf of Holdings on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) Holdings shall deliver paper copies of
such documents to the Administrative Agent, for delivery by the Administrative
Agent to any Lender that requests Holdings to deliver such paper copies, until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender (through the Administrative Agent) and (ii) except with
respect to documents posted on the EDGAR Website, Holdings shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and, if requested by the Administrative Agent, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.

The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by any Loan Party with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it (through the Administrative Agent) or
maintaining its copies of such documents.

 

71



--------------------------------------------------------------------------------

Holdings and each Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of Holdings or a Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to Holdings or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Holdings and each Borrower hereby agree that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Holdings and the Borrowers shall be deemed
to have authorized the Administrative Agent, the Arranger, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Holdings, any Borrower or any of their
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing, the
Borrowers shall be under no obligation to mark any Borrower Materials “PUBLIC.”

6.10 Use of Proceeds. Use the proceeds of the Credit Extensions to pay a portion
of the consideration for the Acquisition and for general corporate purposes not
in contravention of any Law or of any Loan Document.

6.11 Additional Guarantors. Notify the Administrative Agent at the time that any
Person that is not at such time a Guarantor is or becomes a Material Domestic
Subsidiary, and promptly thereafter (and in any event within 60 days or such
longer period acceptable to the Administrative Agent), cause such Material
Domestic Subsidiary to (a) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Subsidiary Guaranty or such other
document as the Administrative Agent shall deem appropriate for such purpose and
(b) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and, if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), in form and
substance reasonably satisfactory to the Administrative Agent.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than any contingent indemnification or similar
contingent obligation not yet due and payable), Holdings shall not, directly or
indirectly:

7.01 Liens. Create or suffer to exist, or permit any of its Material
Subsidiaries (measured both before and after giving effect to any transaction in
which a Lien is created or suffered to exist) to create or suffer to exist, any
Lien on or with respect to any of its properties, whether now owned or hereafter
acquired, or assign, or permit any of its Material Subsidiaries to assign, any
right to receive income, other than:

(a) Permitted Liens;

 

72



--------------------------------------------------------------------------------

(b) Liens securing Debt permitted pursuant to Section 7.04(e); provided that
(x) such Liens attach at all times only to the assets so financed except for
accessions to the property that is affixed or incorporated into the property
covered by such Lien or financed with the proceeds of such Debt and the proceeds
and the products thereof and (y) individual financings or leases of equipment
provided by one lender or lessor may be cross collateralized to other financings
of equipment provided by such lender or lessor;

(c) Liens existing on the Closing Date and described on Schedule 7.01 hereto;

(d) Liens on property of a Person existing at the time such Person is merged
into or consolidated with Holdings or any Material Subsidiary of Holdings or
becomes a Material Subsidiary of Holdings (with “Material Subsidiary” being
determined measured after giving effect to such transaction); provided that such
Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with Holdings or such Material Subsidiary or
acquired by Holdings or such Material Subsidiary;

(e) Liens on cash collateral or government securities to secure obligations
under Hedge Agreements, letters of credit and bank guaranties, provided that the
aggregate value of any collateral so pledged does not exceed $100,000,000 in the
aggregate at any time;

(f) Liens on precious metals or commodities to secure obligations under Hedge
Agreements;

(g) assignments of the right to receive income effected as a part of the sale of
a business unit or for collection purposes;

(h) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Debt (other than as
described in clause (i) of the definition thereof), (B) relating to pooled
deposit, sweep accounts, reserve accounts or similar accounts of Holdings or any
of its Subsidiaries to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of Holdings and its Subsidiaries,
(C) relating to purchase orders and other agreements entered into with
customers, suppliers or service providers of Holdings or any of its Subsidiaries
in the ordinary course of business or (D) relating to the credit cards and
credit accounts of Holdings or any of its Subsidiaries in the ordinary course of
business;

(i) Liens encumbering customary initial deposits and margin deposits and similar
Liens attaching to commodity trading accounts or other brokerage accounts
incurred in the ordinary course of business and not for speculative purposes;

(j) the replacement, extension or renewal of any Lien permitted by clause (c) or
(d) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby;

(k) Liens arising under any Permitted Receivables Financing permitted under
Section 7.04(w).

 

73



--------------------------------------------------------------------------------

(l) Liens in favor of any Loan Party or any Material Subsidiary, provided that
the aggregate principal amount of Debt secured by all such Liens granted by the
Loan Parties in favor of one or more Material Subsidiaries that are not Loan
Parties shall not exceed $25,000,000 at any time outstanding;

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(n) Liens solely on any cash earnest money deposits made by Holdings or any
Material Subsidiary in connection with any letter of intent or purchase
agreement in respect of any investment by Holdings or such Material Subsidiary;

(o) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(p) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(q) Liens granted by a Material Subsidiary on Equity Interests in any joint
venture of such Material Subsidiary securing obligations of such joint venture;

(r) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums; and

(s) other Liens securing Debt in an aggregate principal amount not to exceed the
amount specified in Section 7.04(y) at any time outstanding.

7.02 Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired), to, any Person, or permit any of its Material Subsidiaries
to do so, except that (i) any Material Subsidiary of Holdings (other than a
Borrower) may merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of assets to, any other Subsidiary of Holdings, so long as, if
any party to such transaction is a Material Domestic Subsidiary, the transferee
or surviving corporation is a Material Domestic Subsidiary, (ii) any Material
Subsidiary of Holdings (other than a Borrower) may merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of assets to, Holdings,
(iii) any Material Subsidiary of Holdings (other than a Borrower) may merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of all
or substantially all of its assets (including Equity Interests in one or more of
its Subsidiaries) to, any other Person so long as Holdings delivers to the
Administrative Agent a certificate demonstrating compliance on a Pro Forma Basis
with Section 7.09 after giving effect to such transaction, (iv) any Material
Subsidiary of Holdings (other than a Borrower) may merge or consolidate with or
into any other Person so long as such Material Subsidiary is the surviving
corporation and (v) any Borrower may merge or consolidate with or into any other
Person so long as such Borrower is the surviving corporation; provided, in the
case of clauses (iii), (iv) or (v) above, that no Default shall have occurred
and be continuing at the time of such proposed transaction or would result
therefrom. Without limiting the generality of Section 6.11, if any Person shall,
after giving effect to any transaction permitted by this Section 7.02, be or
become a Material Domestic Subsidiary, it shall comply with the provisions of
Section 6.11, and such Person shall constitute a Material Subsidiary with
respect to the incurrence of Debt or Liens in connection with, or simultaneously
with, such transaction.

 

74



--------------------------------------------------------------------------------

7.03 Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by GAAP.

7.04 Indebtedness. Create or suffer to exist, or permit any Material Subsidiary
(measured both before and after giving effect to any transaction in which such
Debt is created or suffered to exist) to create or suffer to exist, any Debt
other than:

(a) Debt under the Loan Documents;

(b) Debt owed to Holdings or to a wholly owned (other than directors’ qualifying
shares) Subsidiary of Holdings;

(c) Debt existing on the Closing Date and described on Schedule 7.04 hereto (the
“Existing Debt”), and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, the Existing Debt, provided that the principal
amount of such Existing Debt shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor and ranking in
right of payment of such Existing Debt shall not be improved for the benefit of
the holders thereof, as a result of or in connection with such extension,
refunding or refinancing (other than by increasing such amount by fees and
expenses in connection with any refinancing);

(d) Debt of a Person existing at the time such Person is merged into or
consolidated with any Material Subsidiary of a Borrower or becomes a Material
Subsidiary of a Borrower (the “Assumed Debt”) and any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, the Assumed Debt;
provided that (A) such Debt was not created in contemplation of such merger,
consolidation or acquisition and (B) the principal amount of such Assumed Debt
shall not be increased above the principal amount thereof outstanding
immediately prior to such extension, refunding or refinancing, and the direct
and contingent obligors therefor shall not be changed (other than as expressly
permitted hereunder), as a result of or in connection with such extension,
refunding or refinancing (other than by increasing such amount by fees and
expenses in connection with any refinancing);

(e) purchase money obligations or other similar obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond, and similar financings) (x) in respect of capital leases or
(y) incurred to finance the acquisition, construction or improvement of any
fixed or capital assets, in each case, together with any modifications,
extensions, renewals, refundings, replacements and extensions of any such Debt
that do not increase the outstanding principal amount thereof;

 

75



--------------------------------------------------------------------------------

(f) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(g) Debt incurred by Holdings or any of its Subsidiaries arising from
guaranties, letters of credit or bank guaranties, warehouse receipts or similar
instruments in the ordinary course of business;

(h) Debt incurred by Holdings or any of its Subsidiaries in respect of surety,
performance, statutory or appeal bonds or similar obligations (including those
issued in respect of workers’ compensation, unemployment insurance and other
types of social security) in the ordinary course of business;

(i) Debt in respect of netting services, overdraft protections and otherwise in
connection with deposit accounts;

(j) Debt existing or arising under any Hedge Agreement entered into in the
ordinary course of business and not for speculative purposes;

(k) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;

(l) guaranties by Holdings of Debt of any Subsidiary or guaranties by a Material
Subsidiary of Holdings of Debt of Holdings or any Subsidiary with respect, in
each case, to Debt otherwise permitted to be incurred pursuant to this
Section 7.04;

(m) guaranties by Holdings or any of its Material Subsidiaries of the
obligations under Hedge Agreements entered into in the ordinary course of
business;

(n) customary indemnification and purchase price adjustment obligations incurred
in connection with sales of assets and acquisitions;

(o) contingent obligations consisting of take or pay obligations contained in
supply agreements, in each case incurred in the ordinary course of business;

(p) Debt representing deferred compensation to employees;

(q) Debt consisting of promissory notes issued to future, present or former
directors, officers, members of management, employees or consultants of Holdings
or any of its Subsidiaries or their respective estates, heirs, family members,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of Holdings or any of its direct or indirect parent companies;

(r) Debt consisting of the financing of insurance premiums;

(s) Debt permitted under Section 7.05;

(t) Debt in respect of the credit cards and credit accounts of Holdings or any
of its Subsidiaries in the ordinary course of business;

 

76



--------------------------------------------------------------------------------

(u) warranty or indemnification obligations of Holdings or any of its
Subsidiaries incurred in the ordinary course of business;

(v) obligations of Holdings or any of its Subsidiaries incurred in connection
with rebate programs;

(w) Permitted Receivables Financing not to exceed $400,000,000 at any time
outstanding;

(x) other unsecured Debt of any Loan Party; and

(y) other Debt in an amount not to exceed 5% of consolidated total assets of
Holdings and its Subsidiaries at any time outstanding (determined as of the date
such Debt was incurred).

7.05 Speculative Transactions. Engage, or permit any of its Material
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or Hedge Agreements except in the ordinary course of business
and not for speculative purposes.

7.06 Change in Nature of Business. Make, or permit any of its Material
Subsidiaries to make, any material change in the nature of the business carried
on by Holdings and its Subsidiaries considered as a whole at the date hereof
(after giving effect to the Acquisition) or that are reasonably related,
incidental, ancillary or complementary thereto.

7.07 Restricted Junior Payments. Directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, or permit
any of its Material Subsidiaries through any manner or means or through any
other Person to directly or indirectly declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except:

(a) Restricted Junior Payments made when the Consolidated Leverage Ratio, both
before and after giving effect to such Restricted Junior Payment and any Debt
incurred in connection therewith, is less than 2.0 to 1.0;

(b) Holdings may make Restricted Junior Payments to, purchase or redeem Equity
Interests of Holdings (including related stock appreciation rights or similar
securities) (A) held by then present or former directors, consultants, officers
or employees of Holdings or any of its Subsidiaries or by any employee
compensation and incentive arrangements upon such person’s death, disability,
retirement or termination of employment or under the terms of any such employee
compensation and incentive arrangements or any other agreement under which such
shares of stock or related rights were issued or (B) held by present or former
officers, directors or employees of Holdings or any of its Subsidiaries at any
time in order to provide liquidity to such officers in the ordinary course of
business; provided that the aggregate amount of such purchases or redemptions
under this clause (b) shall not exceed $100,000,000 per fiscal year (plus, the
amount of net proceeds received by Holdings or its Subsidiaries during such
fiscal year from (x) sales of Equity Interests of Holdings to directors,
officers or employees of Holdings or any of its Subsidiaries in connection with
employee compensation and incentive arrangements and (y) third-party insurers
under key-man life insurance policies that were not already applied under this
clause (b)) which, if not used in any year, may be carried forward to any
subsequent fiscal year;

 

77



--------------------------------------------------------------------------------

(c) repurchases of common stock of Holdings in open market transactions,
pursuant to the existing stock repurchase program approved by the governing body
of Holdings and in effect on April 15, 2011 in an aggregate amount not to exceed
$416,000,000;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of, and any required tax withholdings in respect of, such options;

(e) purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests; and

(f) other Restricted Junior Payments made, in an aggregate amount not to exceed
$100,000,000;

provided, that, notwithstanding anything to the contrary foregoing, Holdings may
pay dividends that were permitted under any provision of Section 7.07(a) through
(f) above at the time of declaration thereof if, at the time of such
declaration, no Default shall have occurred and then be continuing.

7.08 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, in any manner
that would violate Regulation T, U or X. If requested by the Administrative
Agent or any Lender, the Borrowers will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirement of FR—Form G-3 or FR—Form U-1, as applicable, referred to in
Regulation U.

7.09 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of Holdings, commencing with the last day of
the fiscal quarter in which the Closing Date occurs, calculated on a Pro Forma
Basis, to be greater than 2.5 to 1.0.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any fiscal quarter of Holdings, commencing
with the last day of the fiscal quarter in which the Closing Date occurs,
calculated on a Pro Forma Basis, to be less than 3.0 to 1.0.

 

78



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. If any of the following events (each, an “Event of
Default”) shall occur and be continuing:

(a) Non-Payment. Any Borrower or any other Loan Party shall fail to pay (i) any
principal of any Loan or L/C Obligation when the same becomes due and payable;
or (ii) any interest on any Loan or any L/C Obligation, any fees or any other
amounts payable under this Agreement or any other Loan Document within five days
after the same becomes due and payable; or

(b) Representations and Warranties. Any representation or warranty made by any
Loan Party herein or in any other Loan Document or by any Loan Party in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect (or, with respect to representations and
warranties modified by materiality standards, in all respects) when made; or

(c) Specific Covenants. (i) Holdings or any Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 6.04 (only with
respect to the legal existence of Holdings and the Borrowers), 6.08 or 6.09(c)
or in Article VII, or (ii) any Loan Party shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement or any other Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to
Holdings by the Administrative Agent or any Lender; or

(d) Cross-Default. (i) Holdings, any Borrower or any of their respective
Material Subsidiaries shall fail to pay any principal of or premium or interest
on any Debt that is outstanding in a principal or notional amount of at least
$125,000,000 in the aggregate (but excluding Debt outstanding hereunder and Debt
under Hedge Agreements) of Holdings, such Borrower or such Material Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to cause, or to permit the holder or holders of that Debt (or a
trustee on behalf of such holder or holders) to cause, that Debt to become or be
declared due and payable (or redeemable) prior to the stated maturity thereof;
or (ii) there occurs under any Hedge Agreement an Early Termination Date (as
defined in such Hedge Agreement) resulting from (A) any event of default under
such Hedge Agreement as to which Holdings, any Borrower or any Material
Subsidiary is the Defaulting Party (as defined in such Hedge Agreement) or
(B) any Termination Event (as so defined) under such Hedge Agreement as to which
Holdings, any Borrower or any Material Subsidiary is an Affected Party (as so
defined) and, in either event, the Hedge Termination Value owed by Holdings,
such Borrower or such Material Subsidiary as a result thereof is greater than
$125,000,000; or

 

79



--------------------------------------------------------------------------------

(e) Inability to Pay Debts; Attachment. Holdings, any Borrower or any of their
respective Material Subsidiaries shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against Holdings, any Borrower or any of
their respective Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian, liquidator or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed, unbonded or unstayed for a period of 60 days, or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian, liquidator or other similar official for, it or for any substantial
part of its property) shall occur; or Holdings, any Borrower or any of their
respective Material Subsidiaries shall take any corporate action (including,
without limitation, passing any resolutions or convening any meetings for the
purposes of passing any such resolutions) to authorize any of the actions set
forth above in this subsection (e); or

(f) Judgments. Judgments or orders for the payment of money in excess of
$125,000,000 in the aggregate shall be rendered against Holdings, any Borrower
and/or any of their respective Material Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect unless such judgment or order has been
discharged or otherwise satisfied; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 8.01(f) if and for so
long as (i) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order; or

(g) Change of Control. (i) Any Person or two or more Persons acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934), directly or indirectly, of
Voting Stock of Holdings or any Borrower (or other securities convertible into
such Voting Stock) representing 35% or more of the combined voting power of all
Voting Stock of Holdings; or (ii) during any period of up to 24 consecutive
months, commencing after the Closing Date, a majority of the members of the
board of directors of Holdings cease to be composed of individuals (x) who were
members of that board on the first day of such period, (y) whose election or
nomination to that board was approved by individuals referred to in clause
(x) above constituting at the time of such election or nomination at least a
majority of that board or (z) whose election or nomination to that board was
approved by individuals referred to in clauses (x) and (y) above constituting at
the time of such election or nomination at least a majority of that board
(excluding, in the case of both clause (x) and clause (y), any individual whose
initial nomination for, or assumption of office as, a member of that board
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or (iii) Holdings ceases to own 100% of
the Equity Interests (other than directors’ qualifying shares) of either
Borrower, directly or indirectly; or

 

80



--------------------------------------------------------------------------------

(h) ERISA. Any one or more of the following shall have occurred and be
continuing with respect to Holdings or any of its ERISA Affiliates and, in each
case, such event or condition, together with all other such events or condition,
if any, would result in a Material Adverse Effect: (i) the occurrence of any
ERISA Event; (ii) the failure to make a contribution or contributions to one or
more Foreign Pension Plans as required by Law applicable to such Foreign Pension
Plan or Foreign Pension Plans; (iii) the partial or complete withdrawal of
Holdings or any of its ERISA Affiliates from a Multiemployer Plan; (iv) the
reorganization or termination of a Multiemployer Plan or (v) the termination of
any Foreign Pension Plan which could result in increased liability to Holdings
or any ERISA Affiliate; or

(i) Invalidity of Loan Documents. At any time after the execution and delivery
thereof, (i) either the Subsidiary Guaranty or the Guaranty of Holdings or the
US Borrower contained in Article X of this Agreement for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement ceases to be in full force and effect (other than by reason of the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, or (iii) the Borrowers or any Guarantor shall
contest the validity or enforceability of any Loan Document in writing or deny
in writing that it has any further liability, including with respect to future
Credit Extensions by Lenders, under any Loan Document to which it is a party.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans of each
Borrower, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Loan Document to be immediately due and
payable by such Borrower, without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by Holdings and the
Borrowers;

(c) require that each Borrower Cash Collateralize the L/C Obligations for which
it is liable (in an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Holdings or any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

81



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to (a) payment of (i) that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings and (ii) Obligations then owing
under Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, in
each case ratably among the Lenders, the L/C Issuer, the Hedge Banks and the
Cash Management Banks and (b) the Administrative Agent for the account of the
L/C Issuer, to Cash Collateralize that portion of L/C Obligations composed of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrowers pursuant to Sections 2.03 and 2.15, in
proportion to the respective amounts described in this clause Fourth held by
each applicable Person; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

 

82



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither Holdings,
either Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to a Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

83



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

84



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, in
consultation with the Borrowers, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements reasonably satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

85



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agents, Documentation Agents or other
similar titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid (other than Obligations in respect of
Guaranteed Cash Management Agreements or Guaranteed Hedge Agreements unless
consented to by the applicable Cash Management Bank or Hedge Bank, as the case
may be) and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(i) and
(j), 2.09 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

86



--------------------------------------------------------------------------------

9.10 Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person ceases to be a Subsidiary or Material Domestic Subsidiary of Holdings as
a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guaranty pursuant to this Section 9.10.

9.11 Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03 or
any Guaranty by virtue of the provisions hereof or of any Guaranty shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document other than in its capacity as
a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

ARTICLE X.

CONTINUING GUARANTY

10.01 Guaranties.

(a) Guaranty of Holdings. Holdings hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations of the Loan Parties, whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, to the Guaranteed Parties, and whether arising hereunder or under any
other Loan Document, any Guaranteed Cash Management Agreement or any Guaranteed
Hedge Agreement (including all renewals, extensions, amendments, refinancings
and other modifications thereof and all costs, attorneys’ fees and expenses
incurred by the Guaranteed Parties in connection with the collection or
enforcement thereof). The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon Holdings, and conclusive for the purpose
of establishing the amount of the Obligations. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of Holdings under
this Guaranty, and Holdings hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

 

87



--------------------------------------------------------------------------------

(b) Guaranty of US Borrower. US Borrower hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations of the Loan Parties, whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, to the Guaranteed Parties, and whether arising hereunder or under any
other Loan Document, any Guaranteed Cash Management Agreement or any Guaranteed
Hedge Agreement (including all renewals, extensions, amendments, refinancings
and other modifications thereof and all costs, attorneys’ fees and expenses
incurred by the Guaranteed Parties in connection with the collection or
enforcement thereof). The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the US Borrower, and conclusive for the
purpose of establishing the amount of the Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of the US Borrower
under this Guaranty, and the US Borrower hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing.

10.02 Rights of Lenders. Holdings and the US Borrower each consents and agrees
that the Guaranteed Parties may, at any time and from time to time, without
notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Obligations or any part thereof; (b) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any security for the
payment of this Guaranty or any Obligations; (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent, the L/C Issuer
and the Lenders in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Obligations. Without limiting the generality of the foregoing, Holdings and the
US Borrower each consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the respective risks of Holdings and
the US Borrower under this Guaranty or which, but for this provision, might
operate as a discharge of Holdings, the US Borrower or both.

 

88



--------------------------------------------------------------------------------

10.03 Certain Waivers. Holdings and the US Borrower each waives (a) any defense
arising by reason of any disability or other defense of any Borrower or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Guaranteed Party) of the liability of any Borrower; (b) any
defense based on any claim that Holdings’ or the US Borrower’s obligations
exceed or are more burdensome than those of any Borrower; (c) the benefit of any
statute of limitations affecting Holdings’ or the US Borrower’s liability
hereunder; (d) any right to proceed against any Borrower, proceed against or
exhaust any security for the Obligations, or pursue any other remedy in the
power of any Guaranteed Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Guaranteed Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Holdings and the US Borrower
each expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Obligations, and
all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Obligations. Holdings waives any rights and
defenses that are or may become available to Holdings by reason of §§ 2787 to
2855, inclusive, and §§ 2899 and 3433 of the California Civil Code. As provided
below, this Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York. The foregoing waivers and the provisions
hereinafter set forth in this Guaranty which pertain to California law are
included solely out of an abundance of caution, and shall not be construed to
mean that any of the above-referenced provisions of California law are in any
way applicable to this Guaranty or the Obligations.

10.04 Obligations Independent. The respective obligations of each of Holdings
and the US Borrower hereunder are those of primary obligor, and not merely as
surety, and are independent of the Obligations and the obligations of any other
guarantor, and a separate action may be brought against Holdings, the US
Borrower or both to enforce this Guaranty whether or not any Borrower or any
other person or entity is joined as a party.

10.05 Subrogation. Neither Holdings nor the US Borrower shall exercise any right
of subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments and the Facilities are
terminated. If any amounts are paid to Holdings or the US Borrower in violation
of the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Guaranteed Parties and shall forthwith be paid to the Guaranteed
Parties to reduce the amount of the Obligations, whether matured or unmatured.

10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations (other than any contingent
indemnification or similar contingent obligation not yet due and payable) and
any other amounts payable under this Guaranty (other than any contingent
indemnification or similar contingent obligation not yet due and payable) are
indefeasibly paid in full in cash and the Commitments and the Facilities with
respect to the Obligations are terminated. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrowers or Holdings is made, or any
of the Guaranteed Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Guaranteed Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Guaranteed Parties are in possession of or
have released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The respective obligations of Holdings and the US
Borrower under this paragraph shall survive termination of this Guaranty.

 

89



--------------------------------------------------------------------------------

10.07 Subordination. (a) Holdings hereby subordinates the payment of all
obligations and indebtedness of any Borrower owing to Holdings and (b) the US
Borrower hereby subordinates the payment of all obligations and indebtedness of
the Cayman Borrower owing to the US Borrower, in each case, whether now existing
or hereafter arising, including but not limited to any obligation of (x) any
Borrower to Holdings or (y) the Cayman Borrower to the US Borrower, as subrogee
of the Guaranteed Parties or resulting from Holdings’ or the US Borrower’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Obligations. If the Guaranteed Parties so request following the occurrence
and during the continuation of an Event of Default, any such obligation or
indebtedness of any Borrower to Holdings or to the US Borrower shall be
enforced, but without reducing or affecting in any manner the respective
liability of Holdings or the US Borrower under this Guaranty.

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
Holdings or any Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by Holdings or the US Borrower promptly
upon demand by the Guaranteed Parties.

10.09 Condition of Borrowers. Holdings and the US Borrower each acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrowers and any other guarantor such information concerning
the financial condition, business and operations of the Borrowers and any such
other guarantor as Holdings or the US Borrower requires, and that none of the
Guaranteed Parties has any duty, and neither Holdings nor the US Borrower is
relying on the Guaranteed Parties at any time, to disclose to Holdings or the US
Borrower any information relating to the business, operations or financial
condition of any Borrower or any other guarantor (Holdings and the US Borrower
each waiving any duty on the part of the Guaranteed Parties to disclose such
information and any defense relating to the failure to provide the same).

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders, Holdings and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

(a) either (i) waive any condition set forth in Section 4.01 (other than
Section 4.01(a)(x)) without the written consent of each Lender or (ii) without
limiting the generality of clause (i), waive any condition set forth in
Section 4.02 as to any Revolving Credit Borrowing without the written consent of
the Required Revolving Credit Lenders (including any effective waiver resulting
from an amendment, consent or waiver otherwise approved hereunder, but without
which a condition set forth in Section 4.02 would not be satisfied);

 

90



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document, or the mandatory termination of the Term Commitments pursuant to
Section 2.06(b), without the written consent of each Lender directly and
adversely affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definition(s) specified in Section 11.01(f)(ii)) without the written consent of
each Lender and (ii) the definition of “Required Revolving Credit Lenders”
without the written consent of each Revolving Credit Lender;

(g) release (i) Holdings or the US Borrower from the Guaranty in Article X
hereof or (ii) all or substantially all of the value of the Subsidiary Guaranty,
in either case, without the written consent of each Lender, except to the extent
the release of any Subsidiary Guarantor is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone);

(h) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of such Lender;

 

91



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding anything to the contrary herein, each Lender hereby irrevocably
authorizes the Administrative Agent on its behalf, and without further consent,
to enter into amendments or modifications to this Agreement (including, without
limitation, amendments to this Section 11.01 and/or Section 2.13) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of any amendment which extends the Maturity Date of any Facility with
respect to fewer than all of the Lenders (including any terms therein which
provide for a higher interest rate and/or fees to be paid to each Lender
agreeing to extend its maturity date); provided that (a) such amendment has been
approved by the Required Lenders and each Lender required to approve such
amendment pursuant to Section 11.01(c), and (b) no amendment or modification
shall result in any increase in the amount of any Lender’s Term Loans or
Revolving Credit Commitment or any increase in any Lender’s Applicable
Percentage without the consent of such Lender.

Notwithstanding anything to the contrary herein, if following the Closing Date,
the Administrative Agent, Holdings and the Borrowers shall have jointly
identified an inconsistency, error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within ten Business Days following receipt
of notice thereof.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

92



--------------------------------------------------------------------------------

(i) if to Holdings, the Borrowers, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Holdings
and its Subsidiaries).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Loan
Parties may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

93



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrowers, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
Holdings’, the Borrowers’ or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided that in no
event shall any Agent Party have any liability to Holdings, the Borrowers, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to Holdings and its
Subsidiaries or their respective securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Each Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of such Borrower. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

94



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented costs and out-of-pocket expenses incurred by the Administrative
Agent, the Arranger and their Affiliates (including the reasonable fees, charges
and disbursements of one lead counsel for the Administrative Agent and the
Arranger and of appropriate local counsel, if any, limited to one such counsel
in each jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Arranger, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of one counsel for the Administrative Agent and
the Arranger, and one additional counsel for the Lenders and the L/C Issuer,
taken together, absent a conflict of interest, and any necessary local or
foreign counsel (limited to one or, in the case of a conflict of interest, two
such local and foreign counsel in each jurisdiction)), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit
(including, without limitation, any Cayman Islands stamp duty that may become
payable on this Agreement or any other Loan Document).

 

95



--------------------------------------------------------------------------------

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent and one counsel for the other Indemnitees, taken together,
absent a conflict of interest, and any necessary local or foreign counsel
(limited to one or, in the case of a conflict of interest, two such local or
foreign counsel in each jurisdiction), and shall indemnify and hold harmless
each Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Holdings, the Borrowers
or any other Loan Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to a Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by a Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available (A) to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith (including,
without limitation, a material breach by such Indemnitee of its obligations
under this Agreement or under any other Loan Document) or willful misconduct of
such Indemnitee or (B) in the case of disputes solely between or among
Indemnitees (except that in the event of such dispute involving a claim or
proceeding brought against the Administrative Agent or the Arranger (in each
case, in its capacity as such) by the other Indemnitees, the Administrative
Agent or the Arranger (in each case, in its capacity as such), as applicable,
shall be entitled (subject to the other limitations and exceptions set forth in
this proviso) to the benefit of such indemnities) not relating to or in
connection with acts or omissions by Holdings, any Borrower, any other Loan
Party or any of the their respective Affiliates. This Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim; provided, however, for the avoidance of
doubt, (A) this Section 11.04(b) shall not apply to Indemnified Taxes or Other
Taxes covered by Section 3.01 or Excluded Taxes imposed on any payment of
interest or fees and (B) the amount of Taxes that represent losses or damages
from any non-Tax claim shall take into account whether (and to what extent) the
Indemnitee is entitled to take a deduction in respect of the payment of the
non-Tax claim and whether (and to what extent) the receipt of the indemnity
payment by such Indemnitee is taxable to such Indemnitee.

 

96



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, and without derogating the Indemnitees’ rights to indemnity
under this Section, Holdings and the Borrowers, on one hand, and the
Indemnitees, on the other hand, shall not assert, and hereby waives, any claim
against any of the others on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
Transactions, including any transactions contemplated hereby or thereby, any
Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

97



--------------------------------------------------------------------------------

11.05 Payments Set Aside. To the extent that any payment by or on behalf of a
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, other than in a
transaction permitted under Section 6.04 or 7.02 hereof, neither the Borrowers
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

 

98



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of a Term Loan Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided that concurrent assignments to members of an Assignee
Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or any Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

99



--------------------------------------------------------------------------------

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each applicable Borrower (at its expense) shall
execute and deliver a Note or Notes to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

100



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of each Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of (and
interest on) the Loans and L/C Obligations owing by each Borrower to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by each Loan
Party and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. (i) Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or a Borrower or any of
the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Loan Parties,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to clause (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided such Participant agrees to be subject to Section 3.06 as
though it were a Lender. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

 

101



--------------------------------------------------------------------------------

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the applicable Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents owing to each Borrower (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) or 1.871-14(c) of the United States
Treasury Regulations. Any participation of a Loan shall be effective only upon
appropriate entries with respect thereto being made in the Participant Register.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless (A) the sale of the participation to such
Participant is made with the Borrowers’ prior written consent or (B) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable Participation and such
Participant shall have otherwise complied with Section 3.01(e). A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

102



--------------------------------------------------------------------------------

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon
30 days’ notice to the Borrowers, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be
entitled to appoint, from among the Lenders willing to serve in such capacity, a
successor L/C Issuer or Swing Line Lender hereunder; provided that no failure by
the Borrowers to appoint any such successor shall affect the resignation of Bank
of America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
reasonably satisfactory to Bank of America to effectively assume the obligations
of Bank of America with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives on a need to know basis and only in connection with the
transactions described herein (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction or to any
credit insurance provider relating to the Borrowers and their obligations,
(g) with the consent of the Borrowers or (h) to the extent such Information
(x) becomes generally available to the public other than as a result of a breach
of this Section or (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers who is not known by
the Person to whom such Information has become available to be bound by a
confidentiality agreement or other confidentiality obligation to the Borrowers
with respect to such Information. For purposes of this Section, “Information”
means all information received from any Borrower or any Subsidiary relating to
the Borrowers or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by any
Borrower or any Subsidiary, provided that, in the case of information received
from any Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

103



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
Holdings or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of a Borrower or any other Loan Party against any and all of the obligations of
the Borrowers or such Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations of the applicable Borrower
hereunder.

 

104



--------------------------------------------------------------------------------

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation (other than any
contingent indemnification or similar contingent obligation not yet due or
payable) hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or is unable to make Eurodollar Rate Loans pursuant to
Section 3.02, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if the last paragraph
of Section 11.01 applies to such Lender, or if any other circumstance exists
hereunder that gives the Borrowers the right to replace a Lender as a party
hereto pursuant to this Section, then the Borrowers may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

105



--------------------------------------------------------------------------------

(a) the Administrative Agent shall have received the assignment fee specified in
Section 11.06(b)(iv);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Borrowers to require such assignment and
delegation cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN CITY OF NEW YORK,
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

106



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 11.04, the Borrowers shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

 

107



--------------------------------------------------------------------------------

11.17 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

11.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arranger, are arm’s-length commercial transactions between the Borrowers,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arranger, on the other hand, (B) each Borrower and
each other Loan Party has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Arranger each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrowers, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arranger has any obligation to the Borrowers, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests to the Borrowers, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
the other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

108



--------------------------------------------------------------------------------

11.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.20 USA PATRIOT Act. Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each
Borrower and each other Loan Party, which information includes the name and
address of each Borrower and each other Loan Party and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
each Borrower and each other Loan Party in accordance with the Patriot Act. Each
Borrower and each other Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WESTERN DIGITAL TECHNOLOGIES, INC., as the US Borrower and Guarantor By:   /s/
Wolfgang Nickl Name: Wolfgang Nickl Title: Chief Vice President and Chief
Financial Officer WESTERN DIGITAL IRELAND, LTD., as the Cayman Borrower By:  
/s/ Wolfgang Nickl Name: Wolfgang Nickl Title: Director and Chief Financial
Officer WESTERN DIGITAL CORPORATION, as Holdings and Guarantor By:   /s/
Wolfgang Nickl Name: Wolfgang Nickl Title: Senior Vice President and Chief
Financial Officer

 

Western Digital

Credit Agreement

Signature Pages

1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Joan Mok Name: Joan Mok
Title: Vice President, Agency Management Officer BANK OF AMERICA, N.A., as a
Lender, L/C Issuer and Swing Line Lender By:   /s/ Sugeet Manchanda Madan Name:
Sugeet Manchanda Madan Title: Director THE BANK OF NOVA SCOTIA, as a Lender By:
  /s/ John Mathews Name: John Mathews Title: Director UNION BANK, N.A., as a
Lender By:   /s/ James Heim Name: James Heim Title: Vice President THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:   /s/ Victor Pierzchalski Name:
Victor Pierzchalski Title: Authorized Signatory

 

Western Digital

Credit Agreement

Signature Pages

2



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION as a Lender By:   /s/ Andrew W. Hietala
Name: Andrew W. Hietala Title: Vice President JPMORGAN CHASE BANK, N.A., as a
Lender By:   /s/ Alex McKindra Name: Alex McKindra Title: Senior Vice President
THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:   /s/ Richard Ong Pho Name:
Richard Ong Pho Title: Authorized Signatory COMPASS BANK, as a Lender By:   /s/
Scott L. Brewer Name: Scott L. Brewer Title: Managing Director CITIBANK, N.A.,
as a Lender By:   /s/ Sean Klimchalk Name: Seam Klimchalk Title: Director

 

Western Digital

Credit Agreement

Signature Pages

3



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By:   /s/ Bertram H. Tang Name: Bertram
H. Tang Title: Authorized Signatory U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:   /s/ Richard J. Ameny, Jr. Name: Richard J. Ameny, Jr. Title: Vice
President WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Meggie
Chichioco Name: Meggie Chichioco Title: Managing Director DEUTSCHE BANK AG, NEW
YORK BRANCH, as a Lender By:   /s/ Ross Levitsky Name: Ross Levitsky Title:
Managing Director By:   /s/ Yvonne Tilden Name: Yvonne Tilden Title: Director

 

Western Digital

Credit Agreement

Signature Pages

4



--------------------------------------------------------------------------------

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY, as a Lender By:   /s/ K. Jin Koh
Name: K. Jin Koh Title: Executive Director By:   /s/ Mario Sheng Name: Mario
Sheng Title: AVP BARCLAYS BANK PLC, as a Lender By:   /s/ Diane Rolfe Name:
Diane Rolfe Title: Director COMERICA BANK, as a Lender By:   /s/ Steve D. Clear
Name: Steve D. Clear Title: Vice President OVERSEA-CHINESE BANKING CORPORATION
LIMITED, LOS ANGELES AGENCY, as a Lender By:   /s/ Charles Ong Name: Charles Ong
Title: General Manager

 

Western Digital

Credit Agreement

Signature Pages

5



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:   /s/ Todd A. Antico Name: Todd A. Antico Title:
Senior Vice President KEYBANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Raed
Y. Alfayoumi Name: Raed Y. Alfayoumi Title: Vice President DBS BANK LTD., LOS
ANGELES AGENCY, as a Lender By:   /s/ James McWalters Name: James McWalters
Title: General Manager STANDARD CHARTERED BANK, as a Lender By:   /s/ James P.
Hughes Name: James P. Hughes A2386 Title: Director By:   /s/ Robert K.
Reddington Name: Robert K. Reddington Title: Credit Documentation Manager Credit
Documentations Unit, WB Legal-Americas

 

Western Digital

Credit Agreement

Signature Pages

6



--------------------------------------------------------------------------------

THE BANK OF EAST ASIA, LIMITED,

NEW YORK BRANCH, as a Lender

By:   /s/ Kitty Sin Name: Kitty Sin Title: Senior Vice President By:   /s/
Peng-Wah Tang Name: Peng-Wah Tang Title: General Manager BRANCH BANKING & TRUST
CO., as a Lender By:   /s/ Bradley B. Sands Name: Bradley B. Sands Title:
Assistant Vice President THE NORTHERN TRUST COMPANY, as a Lender By:   /s/
Brandon Rolek Name: Brandon Rolek Title: Vice President BANK OF CHINA, LOS
ANGELES BRANCH, as a Lender By:   /s/ Jason Fu Name: JASON FU aka HOU YUE FU
Title: VICE PRESIDENT

 

Western Digital

Credit Agreement

Signature Pages

7



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:   /s/ Cecile Segovia Name: Cecile Segovia
Title: Vice President, Sr. Relationship Mgr LAND BANK OF TAIWAN LOS ANGELES
BRANCH, as a Lender By:   /s/ Juifu Chien Name: Juifu Chien Title: Vice
President & General Manager MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., Los
Angeles Branch as a Lender By:   /s/ Chia Jang Liu Name: Chia Jang Liu Title:
SVP & GM SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:   /s/ William M.
Ginn Name: William M. Ginn Title: Executive Officer

 

Western Digital

Credit Agreement

Signature Pages

8



--------------------------------------------------------------------------------

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH as a Lender By:   /s/ Shelley
He Name: Shelley He Title: Deputy General Manager FIRST HAWAIIAN BANK, as a
Lender By:   /s/ Susan Takeda Name: Susan Takeda Title: Vice President TAIPEI
FUBON COMMERCIAL BANK CO., LTD., as a Lender By:   /s/ Robin Wu Name: Robin Wu
Title: VP & Deputy General Manager TAIWAN BUSINESS BANK LOS ANGELES BRANCH, as a
Lender By:   /s/ Alex Wang Name: Alex Wang Title: S.V.P. & General Manager

 

Western Digital

Credit Agreement

Signature Pages

9



--------------------------------------------------------------------------------

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH, as a Lender By:   /s/ Li-Hua Huang
Name: LI-HUA HANG Title: VP & GENERAL MANAGER BANK LEUMI USA, as a Lender By:  
/s/ Joung Hee Hong Name: Joung Hee Hong Title: First Vice President BANK OF
TAIWAN, LOS ANGELES BRANCH, as a Lender By:   /s/ Chwan-Ming Ho Name: Chwan-Ming
Ho Title: VP & General Manager CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES
BRANCH, as a Lender By:   /s/ Beverley Chen Name: Beverley Chen Title: VP &
General Manager E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender By:
  /s/ Edward Chen Name: Edward Chen Title: V.P. & General Manager

 

Western Digital

Credit Agreement

Signature Pages

10



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK, LTD., as a Lender By:   /s/ Henry Hsieh Name: Henry
Hsieh Title: Assistant Vice President MANUFACTURERS BANK, as a Lender By:   /s/
Sandy Lee Name: Sandy Lee Title: Vice President AMERICAN SAVINGS BANK, F.S.B.,
as a Lender By:   /s/ Rian DuBach Name: Rian DuBach Title: Vice President
CHINATRUST COMMERCIAL BANK NEW YORK BRANCH, as a Lender By:   /s/ Amy Fong Name:
Amy Fong Title: SVP & General Manager

 

Western Digital

Credit Agreement

Signature Pages

11



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

Consolidated EBITDA

 

Fiscal Quarter Ending on or about

   Consolidated
EBITDA  

June 30, 2011

   $ 525,792,000   

September 30, 2011

   $ 723,433,000   

December 31, 2011

   $ 758,620,000   

To the extent required for any relevant period of measurement, including any of
the fiscal quarters referenced above, the foregoing amounts shall be adjusted to
give effect to any acquisition (other than the Acquisition), any incurrence or
repayment of Debt or any Asset Sale in a manner necessary to give effect thereto
on a Pro Forma Basis as set forth in the Credit Agreement.

 

Western Digital

Credit Agreement

Signature Pages

12



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

Consolidated Interest Expense

 

Fiscal Quarter Ending on or about

   Consolidated
Interest
Expense  

June 30, 2011

   $ 7,035,000   

September 30, 2011

   $ 6,226,000   

December 31, 2011

   $ 6,695,000   

To the extent required for any relevant period of measurement, including any of
the fiscal quarters referenced above, the foregoing amounts shall be adjusted to
give effect to any acquisition (other than the Acquisition), any incurrence or
repayment of Debt or any Asset Sale in a manner necessary to give effect thereto
on a Pro Forma Basis as set forth in the Credit Agreement.

 

Western Digital

Credit Agreement

Signature Pages

13



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Term A-1
Commitment      Applicable
Percentage of
Term A-1
Facility     Revolving Credit
Commitment      Applicable
Percentage of
Revolving
Credit Facility  

Bank of America, N.A.

   $ 180,714,285.71         7.857142857 %    $ 39,285,714.29         7.857142858
% 

The Bank of Nova Scotia

   $ 149,910,714.29         6.517857143 %    $ 32,589,285.71         6.517857142
% 

Union Bank, N.A.

   $ 74,955,357.14         3.258928571 %    $ 16,294,642.86         3.258928572
% 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 74,955,357.14         3.258928571 %    $ 16,294,642.86         3.258928572
% 

HSBC Bank USA, National Association

   $ 149,910,714.29         6.517857143 %    $ 32,589,285.71         6.517857142
% 

JPMorgan Chase Bank, N.A.

   $ 149,910,714.29         6.517857143 %    $ 32,589,285.71         6.517857142
% 

The Royal Bank of Scotland plc

   $ 115,000,000.00         5.000000000 %    $ 25,000,000.00         5.000000000
% 

Compass Bank

   $ 98,571,428.57         4.285714286 %    $ 21,428,571.43         4.285714286
% 

Citibank, N.A.

   $ 98,571,428.57         4.285714286 %    $ 21,428,571.43         4.285714286
% 

Mizuho Corporate Bank, Ltd.

   $ 98,571,428.57         4.285714286 %    $ 21,428,571.43         4.285714286
% 

U.S. Bank National Association

   $ 98,571,428.57         4.285714286 %    $ 21,428,571.43         4.285714286
% 

Wells Fargo Bank, National Association

   $ 98,571,428.57         4.285714286 %    $ 21,428,571.43         4.285714286
% 

Deutsche Bank AG, New York Branch

   $ 82,142,857.14         3.571428571 %    $ 17,857,142.86         3.571428572
% 

United Overseas Bank Limited, New York Agency

   $ 82,142,857.14         3.571428571 %    $ 17,857,142.86         3.571428572
% 

Barclays Bank PLC

   $ 61,607,142.86         2.678571429 %    $ 13,392,857.14         2.678571428
% 

Comerica Bank

   $ 61,607,142.86         2.678571429 %    $ 13,392,857.14         2.678571428
% 

Oversea-Chinese Banking Corporation Limited, Los Angeles Agency

   $ 61,607,142.86         2.678571429 %    $ 13,392,857.14         2.678571428
% 

TD Bank, N.A.

   $ 61,607,142.86         2.678571429 %    $ 13,392,857.14         2.678571428
% 

KeyBank National Association

   $ 49,285,714.29         2.142857143 %    $ 10,714,285.71         2.142857142
% 

DBS Bank Ltd., Los Angeles Agency

   $ 41,071,428.57         1.785714286 %    $ 8,928,571.43         1.785714286
% 



--------------------------------------------------------------------------------

Standard Chartered Bank

   $ 41,071,428.57         1.785714286 %    $ 8,928,571.43         1.785714286
% 

The Bank of East Asia, Limited, New York Branch

   $ 28,750,000.00         1.250000000 %    $ 6,250,000.00         1.250000000
% 

Branch Banking & Trust Co.

   $ 28,750,000.00         1.250000000 %    $ 6,250,000.00         1.250000000
% 

The Northern Trust Company

   $ 28,750,000.00         1.250000000 %    $ 6,250,000.00         1.250000000
% 

Bank of China, Los Angeles Branch

   $ 24,642,857.14         1.071428571 %    $ 5,357,142.86         1.071428572
% 

Bank of the West

   $ 24,642,857.14         1.071428571 %    $ 5,357,142.86         1.071428572
% 

Land Bank of Taiwan Los Angeles Branch

   $ 20,535,714.29         0.892857143 %    $ 4,464,285.71         0.892857142
% 

Mega International Commercial Bank Co., Ltd., Los Angeles Branch

   $ 20,535,714.29         0.892857143 %    $ 4,464,285.71         0.892857142
% 

Sumitomo Mitsui Banking Corporation

   $ 20,535,714.29         0.892857143 %    $ 4,464,285.71         0.892857142
% 

Bank of Communications Co., Ltd., New York Branch

   $ 16,428,571.43         0.714285714 %    $ 3,571,428.57         0.714285714
% 

First Hawaiian Bank

   $ 16,428,571.43         0.714285714 %    $ 3,571,428.57         0.714285714
% 

Taipei Fubon Commercial Bank Co., Ltd.

   $ 16,428,571.43         0.714285714 %    $ 3,571,428.57         0.714285714
% 

Taiwan Business Bank Los Angeles Branch

   $ 16,428,571.43         0.714285714 %    $ 3,571,428.57         0.714285714
% 

Taiwan Cooperative Bank, Los Angeles Branch

   $ 16,428,571.43         0.714285714 %    $ 3,571,428.57         0.714285714
% 

Bank Leumi USA

   $ 12,321,428.57         0.535714286 %    $ 2,678,571.43         0.535714286
% 

Bank of Taiwan, Los Angeles Branch

   $ 12,321,428.57         0.535714286 %    $ 2,678,571.43         0.535714286
% 

Chang Hwa Commercial Bank, Ltd., Los Angeles Branch

   $ 12,321,428.57         0.535714286 %    $ 2,678,571.43         0.535714286
% 

E.Sun Commercial Bank, Ltd., Los Angeles Branch

   $ 12,321,428.57         0.535714286 %    $ 2,678,571.43         0.535714286
% 

Hua Nan Commercial Bank, Ltd.

   $ 12,321,428.57         0.535714286 %    $ 2,678,571.43         0.535714286
% 

Manufacturers Bank

   $ 12,321,428.57         0.535714286 %    $ 2,678,571.43         0.535714286
% 

American Savings Bank, F.S.B.

   $ 8,214,285.71         0.357142856 %    $ 1,785,714.29         0.357142858 % 

Chinatrust Commercial Bank New York Branch

   $ 8,214,285.71         0.357142856 %    $ 1,785,714.29         0.357142858 % 
  

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 2,300,000,000.00         100.000000000 %    $ 500,000,000.00        
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 7.01

Existing Liens

 

1. UCC-1 Financing Statements

Western Digital Technologies, Inc.:

 

Jurisdiction

  

Secured Party

   Filing
Date      Filing No.     

Collateral Description

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3279956      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3280236      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3281051      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3281077      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3284030      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3284642      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3284808      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3285318      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3285698      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3285854      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3286589      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3286696      
Specific equipment subject to Lease Contract.

DE

   MCGRATH RENTCORP; and TRS-RENTELCO      08/28/07         2007 3286704      
Specific equipment subject to Lease Contract.

DE

   CITIBANK NA      12/06/11         2011 4652528      
Accounts receivable subject to supplier agreement with secured party.

Hitachi Global Storage Technologies, Inc.

 

Jurisdiction

  

Secured Party

   Filing
Date      Filing No.     

Collateral Description

DE

   CITIBANK, N.A.      04/27/11         2011 1581100       Account receivables
of debtor sold to secured party under the purchase agreement between debtor and
secured party.



--------------------------------------------------------------------------------

2. Guaranties

 

  (a). The guaranty by Western Digital Technologies, Inc. to the State of the
Netherlands for the payment of value-added-tax in the Netherlands is secured by
cash in a deposit account at Bank of America, N.A.

 

3. WD Media, Inc. Liens

 

  (b).

Security interest held by First National Bank of Boston in U.S. patents 5714044,
5738945, 5834111.1

 

1 

HMT Technology Corp. granted this security interest on November 30, 1995 prior
to its merger with Komag; it is in the process of being released.



--------------------------------------------------------------------------------

SCHEDULE 7.04

Existing Debt

 

1. Bank Guaranties

 

  (a). Guarantee facility by HSBC Bank Malaysia Berhad in the amount of up to RM
26 million, utilized by Western Digital (Malaysia) Sdn. Bhd. for various
purposes, including guaranteeing electric power service accounts, foreign
workers’ security coverage, medical and health purposes. Beneficiaries currently
include Tenaga Nasional Berhad, Ketua Pengarah Imigresen Malaysia, Pengarah
Pusat Perubatan UM, Pengarah Hospital Universiti Malaya, Penolong Kanan Pengarah
Kastam and Pengarah Kastam Negeri. Current utilization stands at RM19.5 million.

 

  (b). Guarantee facility by Citibank Berhad in the amount of up to RM
10 million, utilized by Western Digital (Malaysia) Sdn. Bhd mainly for security
coverage for foreign workers and custom duties. Beneficiaries currently include
Ketua Pengarah Imigresen Malaysia, Penolong Kanan Pengarah Kastam and Pengarah
Kastam Negeri. Current utilization stands at RM 6.6 million.

 

  (c). Guaranties by Siam Commercial Bank to the Provincial Electricity
Authority in the amount of THB 113,351,000.00 for the payment for electric power
services on behalf of Western Digital (Thailand) Company Limited.

 

  (d). Guaranties by Kasikorn Bank to the Provincial Electricity Authority in
the amount of THB 32,052,000.00 for the payment for electric power services on
behalf of Western Digital (Thailand) Company Limited.

 

2. Capital Leases

Capital Leases are in existence for which Liens are listed on Schedule 7.01.

 

3. WD Media, Inc. Debt

 

  (a). Bank Guaranties

 

  (i). Guarantee facility by CIMB Bank Berhad in the amount of up to RM
10.9 million, utilized by WD Media (Malaysia) Sdn. for various purposes,
including guaranteeing electric power service, water supply, custom duties and
for the due performance of the covenants of application for export of scheduled
waste. Beneficiaries currently are Tenaga Nasional Berhad, Perbadanan Bekalan
Air Pulau Pinang Sdn. Bhd., Pengarah Kastam Negeri and Ketua Pengarah Jabatan
Alam Sekitar. Current utilization stands at RM 7.9 million.

 

  (ii). Guarantee facility by HSBC Bank Malaysia Berhad in the amount of up to
RM 12 million, utilized by WD Media (Malaysia) Sdn. mainly for guaranteeing
electric power service accounts and custom duties. Beneficiaries currently are
Tenaga Nasional Berhad and Pengarah Kastam Negeri. Current utilization stands at
RM 8.7 million.



--------------------------------------------------------------------------------

4. Bonds

 

(a). Principal: Western Digital Technologies, Inc.

Bond No.: 9910F6296

Importer No.: 95-264712500

Surety: Washington International Insurance Company

Limit of Liability: $400,000.

Effective Date: March 18, 2010.

Coverage Term: Continuous Until Cancelled

Bond Type: Import and Export

 

(b). Principal: Western Digital Fremont, LLC

Bond No.: 9911HU224

Importer No.: 20-012090600

Surety: Travelers Casualty and Surety Company

Limit of Liability: $100,000.00

Effective Date: 10/14/2011

Coverage Term: Continuous Until Canceled

Bond Type: Foreign Trade Zone Operator

 

(c). Principal: Western Digital Fremont, LLC

Bond No.: 9908D4326

Importer No.: 20-012090600

Surety: Travelers Casualty and Surety Company

Limit of Liability: $500,000.00

Effective Date: 05/09/2011

Coverage Term: Continuous Until Canceled

Bond Type: US Customs Drawback

 

(d). California Self Insured Security Plan

Certificate No: 2112

Western Digital Corporation participates in the California Alternative Security
Plan and pays an annual assessment in lieu of deposit for total known
liabilities. Western Digital Corporation’s current known liabilities are
$1,964,728.00. Western Digital Corporation’s current assessment is $20,027.00.

 

5. Line of Credit

 

(a). Up to $95,000,000 Credit Line provided by Agricultural Bank of China to
Hitachi Global Storage Products (Shenzhen) Co., Ltd.

 

(b). Up to $95,000,000 Credit Line provided by Agricultural Bank of China to
Hitachi Global Storage Technologies (Shenzhen) Co., Ltd.



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

WESTERN DIGITAL TECHNOLOGIES, INC.:

3355 Michelson Drive

Suite 100

Irvine, CA 92612

 

Attention:    Wolfgang Nickl, Senior Vice President and Chief Financial Officer
   AND    Michael Ray, Senior Vice President, General Counsel and Secretary
Telephone:    Wolfgang Nickl: 949-672-7403    Michael Ray: 949-672-7822
Telecopier:    Wolfgang Nickl: 949-672-8589    Michael Ray: 949-672-9612
Electronic Mail:    Wolfgang.Nickl@wdc.com    Michael.Ray@wdc.com Website
Address:    www.wdc.com U.S. Taxpayer Identification Number(s): 95-2647125
WESTERN DIGITAL IRELAND, LTD.: 3355 Michelson Drive    Suite 100    Irvine, CA
92612    Attention:    Wolfgang Nickl, Chief Financial Officer    AND    Michael
Ray, Vice President Telephone:    Wolfgang Nickl: 949-672-7403    Michael Ray:
949-672-7822 Telecopier:    Wolfgang Nickl: 949-672-8589    Michael Ray:
949-672-9612 Electronic Mail:    Wolfgang.Nickl@wdc.com    Michael.Ray@wdc.com
Website Address:    www.wdc.com U.S. Taxpayer Identification Number(s):
98-0547652



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 N Tryon St

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Valarie Gravesandy

Telephone: 980-387-2469

Telecopier: 704-409-0169

Electronic Mail: valerie.v.gravesandy@baml.com

Western Digital Technologies, Inc.

Bank of America

New York, NY

ABA#

Account No.:

Attn: Corporate Credit Services

Ref: Western Digital Technologies

Western Digital Ireland, Ltd.

Bank of America

New York, NY

ABA#

Account No.:

Attn: Corporate Credit Services

Ref: Western Digital Ireland

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103-1399

Attention: Joan Mok

Telephone: 415-436-3496

Telecopier: 415-503-5085

Electronic Mail: joan.mok@baml.com



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1000 West Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention: Stella Rosales

Telephone: 213-417-9484

Telecopier: 213-457-8841

Electronic Mail: stella.rosales@baml.com

SWING LINE LENDER:

Bank of America, N.A.

101 N Tryon St

Mail Code: NC1-001-04-39

Charlotte, NC 28255-0001

Attention: Valarie Gravesandy

Telephone: 980-387-2469

Telecopier: 704-409-0169

Electronic Mail: valerie.v.gravesandy@baml.com

Bank of America

New York, NY

Account No.:

Attn: Corporate Credit Services

Attn: Credit Services West

Ref: Western Digital



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 8, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Western Digital Technologies, Inc., a Delaware
corporation (the “US Borrower”), Western Digital Ireland, Ltd., an exempted
company incorporated under the laws of the Cayman Islands (the “Cayman Borrower”
and together with the US Borrower, the “Borrowers”), Western Digital
Corporation, a Delaware corporation (“Holdings”), each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”) and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of a Revolving Credit Loan         ¨     A conversion or
continuation of Loans

 

  ¨ A Borrowing of a Term Loan

 

  1. On                     (a Business Day).

 

  2. In the amount of $            .

 

  3. Comprised of                                                          .

[Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of             months.

The Borrowing of a Revolving Credit Loan, if any, requested herein complies with
the proviso to the first sentence of Section 2.01(c) of the Agreement.

 

[WESTERN DIGITAL TECHNOLOGIES, INC. By:     Name:     Title:   ]

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

[WESTERN DIGITAL IRELAND, LTD. By:     Name:     Title:   ]

 

A-2

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 8, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Western Digital Technologies, Inc., a Delaware
corporation (the “US Borrower”), Western Digital Ireland, Ltd., an exempted
company incorporated under the laws of the Cayman Islands (the “Cayman Borrower”
and together with the US Borrower, the “Borrowers”), Western Digital
Corporation, a Delaware corporation (“Holdings”), each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”) and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The undersigned hereby requests a Borrowing of a Swing Line Loan:

 

  1. On                     (a Business Day).

 

  2. In the amount of $            .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

[WESTERN DIGITAL TECHNOLOGIES, INC. By:     Name:     Title:   ]

 

[WESTERN DIGITAL IRELAND, LTD. By:     Name:     Title:   ]

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

REVOLVING CREDIT NOTE

FOR VALUE RECEIVED, the undersigned (the [“US Borrower”] [“Cayman Borrower”])
hereby promises to pay to                     or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Lender to such Borrower under that certain Credit Agreement, dated
as of March 8, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Holdings, the US Borrower,
the Cayman Borrower, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

The [US Borrower] [Cayman Borrower] promises to pay interest on the unpaid
principal amount of each Revolving Credit Loan made to such Borrower from the
date of such Revolving Credit Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The [US Borrower] [Cayman Borrower], for itself, its successors and assigns,
hereby waives diligence, presentment, protest and demand and notice of protest,
demand, dishonor and non-payment of this Note.

[Signature Page Follows]

 

C-1-1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

[WESTERN DIGITAL TECHNOLOGIES, INC. By:     Name:     Title:   ]

 

[WESTERN DIGITAL IRELAND, LTD. By:     Name:     Title:   ]

 

C-1-1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

REVOLVING CREDIT LOANS AND

PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of Loan
Made

   Amount of Loan
Made    End of Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation Made
By

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

C-1-3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

TERM NOTE

FOR VALUE RECEIVED, the undersigned (the [“US Borrower”] [“Cayman Borrower”])
hereby promises to pay to                     or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Term Loan from time to time made by the
Lender to such Borrower under that certain Credit Agreement, dated as of
March 8, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Holdings, the US Borrower,
the Cayman Borrower, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

The [US Borrower] [Cayman Borrower] promises to pay interest on the unpaid
principal amount of each Term Loan made to such Borrower from the date of such
Term Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Agreement. Except as otherwise provided in
Section 2.04(f) of the Agreement with respect to Swing Line Loans, all payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The [US Borrower] [Cayman Borrower], for itself, its successors and assigns,
hereby waives diligence, presentment, protest and demand and notice of protest,
demand, dishonor and non-payment of this Note.

[Signature Page Follows]

 

C-2-1

Form of Term Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

[WESTERN DIGITAL TECHNOLOGIES, INC. By:     Name:     Title:   ]

 

[WESTERN DIGITAL IRELAND, LTD. By:     Name:     Title:   ]

 

C-2-2

Form of Term Note



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of
Loan Made

   Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance This
Date    Notation Made
By

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

C-2-3

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE

Financial Statement Date:                     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 8, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Western Digital Technologies, Inc., a Delaware
corporation, as US Borrower, Western Digital Ireland, Ltd., an exempted company
incorporated under the laws of the Cayman Islands, as Cayman Borrower, Western
Digital Corporation, a Delaware corporation, as Holdings, each Lender from time
to time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.

The undersigned [chief executive officer] [chief financial officer] [treasurer]
[controller] of Holdings hereby certifies as of the date hereof that he/she is
the [chief executive officer] [chief financial officer] [treasurer] [controller]
of Holdings, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of Holdings, and that, on
behalf of Holdings:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Holdings has delivered the year-end audited financial statements required by
Section 6.09(b) of the Agreement for the fiscal year of Holdings ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Holdings has delivered the unaudited financial statements required by
Section 6.09(a) of the Agreement for the fiscal quarter of Holdings ended as of
the above date. Such financial statements fairly present, in all material
respects, the financial condition of Holdings and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review of
the transactions and condition (financial or otherwise) of Holdings and its
Subsidiaries during the accounting period covered by such financial statements.

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of Holdings and the Loan Parties during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period Holdings and each Loan Party
performed and observed all its Obligations under the Loan Documents, and

[select one:]

[to the knowledge of the undersigned, during such fiscal period, Holdings and
each Loan Party has performed and observed each covenant of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the knowledge of the undersigned, during such fiscal period the following
covenants have not been performed or observed and the following is a list of
each such Default and its nature and status:]

4. The representations and warranties of Holdings and the Borrowers contained in
Article V of the Agreement are true and correct, in all material respects (or,
with respect to representations and warranties modified by materiality
standards, in all respects), on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct, in all material respects (or, with
respect to representations and warranties modified by materiality standards, in
all respects), as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (b) and (a),
respectively, of Section 6.09 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1, 2
and 3 attached hereto are true and accurate, in all material respects, on and as
of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate, on behalf of
Holdings, as of             ,         .

 

WESTERN DIGITAL CORPORATION By:     Name:     Title:    

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.      Section 7.09(a) – Consolidated Leverage Ratio.

  

A.     Consolidated Debt for Borrowed Money at Statement Date:

   $             

B.     Consolidated EBITDA for four prior fiscal quarters ending Statement Date
(see Schedule 2):

   $             

C.     Consolidated Leverage Ratio (Line I.A ÷ Line I.B):

                to 1

Maximumpermitted: 2.5 to 1.0

  

II.     Section 7.09(b) – Consolidated Interest Coverage Ratio.

  

A.     Consolidated EBITDA for four prior fiscal quarters ending on Statement
Date (see Schedule 2):

   $             

B.     Consolidated Interest Expense for four prior fiscal quarters ending on
Statement Date (see Schedule 3):

   $             

C.     Consolidated Interest Coverage Ratio (Line II.A ÷ Line II.B):

                to 1


Minimum required: 3.0 to 1.0

  

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

CONSOLIDATED EBITDA

 

CONSOLIDATED EBITDA

(for Holdings and its Subsidiaries on a consolidated basis)

   Quarter
Ended2    Quarter
Ended    Quarter
Ended    Quarter
Ended    Four
Quarter
Period
Ended

Net Income/Loss

              

plus interest expense

              

plus income tax expense

              

plus depreciation expense

              

plus amortization expense

              

plus extraordinary losses

              

plus other non-cash items reducing net income (other than any such non-cash item
to the extent it represents an accrual of or reserve for cash expenditures in
any future period or amortization of a prepaid cash charge that was paid in a
prior period)

              

 

2 

Consolidated EBITDA for the fiscal quarters of Holdings ended closest to
June 30, 2011, September 30, 2011 and December 31, 2011 will be deemed to be
equal the amounts set forth for such fiscal quarters on Schedule 1.01(a), and
Consolidated EBITDA for the period from the earlier of (A) the first day of the
most recently ended fiscal quarter immediately preceding the Closing Date, if
Consolidated EBITDA for such fiscal quarter is not set forth on Schedule
1.01(a), or (B) otherwise, the first day of the fiscal quarter during which the
Closing Date occurs, through the Closing Date will be computed as if the
Acquisition had been consummated on the first day of such period in a manner
similar to the calculation of the amounts set forth on Schedule 1.01(a) for the
periods provided therein, as determined in good faith by Holdings and reasonably
acceptable to the Administrative Agent.

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

CONSOLIDATED EBITDA

(for Holdings and its Subsidiaries on a consolidated basis)

   Quarter
Ended2    Quarter
Ended    Quarter
Ended    Quarter
Ended    Four Quarter
Period
Ended

plus all merger, integration, restructuring and transaction costs payable by
Holdings or any of its Subsidiaries in connection with the Transactions (in an
aggregate amount not to exceed $350,000,000, as such amount may be increased
with the approval of the Administrative Agent)

              

minus extraordinary gains

              

minus non-cash gains increasing net income (excluding any such non-cash gain to
the extent it represents the reversal of an accrual or reserve for potential
cash gain in any prior period)

              

minus interest income

              

Consolidated EBITDA

              

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

CONSOLIDATED INTEREST EXPENSE

 

CONSOLIDATED INTEREST EXPENSE

(for Holdings and its Subsidiaries on a consolidated basis)

   Quarter
Ended3    Quarter
Ended    Quarter
Ended    Quarter
Ended    Four
Quarter
Period
Ended

Total interest expense (including that portion attributable to capital leases in
accordance with GAAP and capitalized interest) of Holdings and its Subsidiaries
for such period, on a consolidated basis with respect to all outstanding
Consolidated Debt for Borrowed Money, including all commissions, discounts and
other fees and charges owed with respect to letters of credit

              

minus interest expense not payable in cash

              

minus income (net of costs) under Hedge Agreements in respect of interest rates

              

 

3 

Consolidated Interest Expense for the fiscal quarters of Holdings ended closest
to June 30, 2011, September 30, 2011 and December 31, 2011 will be deemed to be
equal the amounts set forth for such fiscal quarters on Schedule 1.01(b), and
Consolidated Interest Expense for the period from the earlier of (A) the first
day of the most recently ended fiscal quarter immediately preceding the Closing
Date, if Consolidated Interest Expense for such fiscal quarter is not set forth
on Schedule 1.01(b), or (B) otherwise, the first day of the fiscal quarter
during which the Closing Date occurs, through the Closing Date will be computed
as if the Acquisition had been consummated on the first day of such period in a
manner similar to the calculation of the amounts set forth on
Schedule 1.01(b) for the periods provided therein, as determined in good faith
by Holdings and reasonably acceptable to the Administrative Agent.

 

D-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

CONSOLIDATED INTEREST EXPENSE

(for Holdings and its Subsidiaries on a consolidated basis)

   Quarter
Ended3    Quarter
Ended    Quarter
Ended    Quarter
Ended    Four Quarter
Period
Ended

Consolidated Interest Expense

              

 

D-7

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

4 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

5 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

6 

Select as appropriate.

7 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-1-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1. Assignor[s]:                         

2. Assignee[s]:                         [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]

3. Borrower(s):                         

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Credit Agreement, dated as of March 8, 2012 among Western
Digital Technologies, Inc., a Delaware corporation, and Western Digital Ireland,
Ltd., an exempted company incorporated under the laws of the Cayman Islands, as
borrowers, Western Digital Corporation, a Delaware corporation, each lender from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

6. Assigned Interest[s]:

 

Assignor[s]8

   Assignee[s]9      Facility
Assigned10      Aggregate Amount of
Commitment/Loans for all
Lenders11      Amount of
Commitment /
Loans Assigned      Percentage
Assigned of
Commitment
/Loans12     CUSIP Number  

_________________

     ___________         ___________       $ _________________       $
__________         ________ %      ___________   

_________________

     ___________         ___________       $ _________________       $
__________         ________ %      ___________   

_________________

     ___________         ___________       $ _________________       $
__________         ________ %      ___________   

[7. Trade Date:                     ]13

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

8 

List each Assignor, as appropriate.

9 

List each Assignee, as appropriate.

10 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.).

11 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

12 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

13 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                                      

      Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                                      

      Title:

 

E-1-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]14 Accepted:

BANK OF AMERICA, N.A., as

            Administrative Agent

By:                                                      

          Title:

[Consented to:]15

BANK OF AMERICA, N.A., as

            Swing Line Lender and L/C Issuer

By:                                                       

          Title:

WESTERN DIGITAL TECHNOLOGIES, INC.

By:                                                      

          Title:

WESTERN DIGITAL IRELAND, LTD.

By:                                                      

          Title:

 

14 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

15 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E-1-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Credit Agreement, dated as of March 8, 2012 among Western Digital Technologies,
Inc., a Delaware corporation, and Western Digital Ireland, Ltd., an exempted
company incorporated under the laws of the Cayman Islands, as borrowers, Western
Digital Corporation, a Delaware corporation, each lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.09 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

E-1-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-1-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE

[ATTACHED]

 

E-2-1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

(i) FAX ALONG WITH COMMITMENT LETTER TO: Paul Stroup

FAX # (704) 719-5233                                        
                                         
                                       

 

I. Borrower Name: Western Digital Technologies, Inc., and Western Digital
Ireland, Ltd.

      $2,800,000,000 Senior Credit Facilities

II. Legal Name of Lender of Record for Signature Page:

 

  •  

Signing Credit Agreement     ¨  YES    ¨  NO

 

  •  

Coming in via Assignment     ¨  YES    ¨  NO

III. Type of Lender:                                        
                                         
                                        

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

IV. Domestic Address:                                                      V.
Eurodollar Address:

 

 

  

 

 

 

 

 

(ii) VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

    

Primary

Credit Contact

   Operations Contact   

Secondary

Operations Contact

Name:

  

 

  

 

  

 

Title:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Facsimile:

  

 

  

 

  

 

E Mail Address:   

 

  

 

  

 

 

E-2-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Does Secondary Operations Contact need copy of notices?     ¨  YES     ¨  NO

 

     

Letter of Credit

Contact

  

Draft Documentation

Contact

  

Legal Counsel

Name:   

 

  

 

  

 

Title:   

 

  

 

  

 

Address:   

 

  

 

  

 

Telephone:   

 

  

 

  

 

Facsimile:   

 

  

 

  

 

E Mail Address:   

 

  

 

  

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:      

 

   (Bank Name)   

 

   (ABA #)   

 

   (Account #)   

 

   (Attention)

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:         

 

   (Bank Name)      

 

   (ABA #)    (City/State)   

 

   (Account #)   

 

(Account Name)

  

 

   (Attention)   

 

E-2-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):                 

Tax Withholding Form Delivered to Bank of America*:

             W-9

             W-8BEN

             W-8ECI

             W-8EXP

             W-8IMY

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

E-2-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

X. Bank of America Payment Instructions:

Pay to:    Bank of America, N.A.

ABA #

Account #

Account Name: Corporate Credit Services

Reference: Western Digital

Attention: Valerie Gravesandy

3/1/07 Revision

 

E-2-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

SUBSIDIARY GUARANTY

[ATTACHED]



--------------------------------------------------------------------------------

Execution Version

(b) SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY (as amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”), dated as of March 8, 2012, is made
by certain Domestic Subsidiaries of Holdings (as defined below) as identified on
the signature pages hereto and any Additional Guarantor (as defined below) who
may become a party to this Guaranty (such signatories and the Additional
Guarantors, collectively, the “Guarantors” and individually, a “Guarantor”), in
favor of BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of itself and the Guaranteed
Parties (as defined in the Credit Agreement identified below).

Pursuant to that certain Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Western Digital Technologies, Inc., a Delaware
corporation, and Western Digital Ireland, Ltd., an exempted company incorporated
under the laws of the Cayman Islands (together, the “Borrowers”), Western
Digital Corporation, a Delaware corporation (“Holdings”), the Lenders from time
to time party thereto, the Administrative Agent, the Swing Line Lender and the
L/C Issuer, the Lenders have agreed to make Credit Extensions to the Borrowers
upon the terms and subject to the conditions set forth therein.

Each Guarantor will materially benefit from the Credit Extensions made and to be
made under the Credit Agreement.

Each Guarantor is required to enter into this Guaranty pursuant to the terms of
the Credit Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, and to induce the Administrative
Agent and the other Guaranteed Parties to make their respective Credit
Extensions and other financial accommodations under the Loan Documents, the
Guaranteed Cash Management Agreements or the Guaranteed Hedge Agreements, the
Guarantors hereby agree with the Administrative Agent, for the ratable benefit
of the Guaranteed Parties, as follows:



--------------------------------------------------------------------------------

ARTICLE XII.1. DEFINED TERMS. CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE CREDIT AGREEMENT. THE
FOLLOWING TERMS WHEN USED HEREIN SHALL HAVE THE MEANINGS SET FORTH BELOW:

“Additional Guarantor” means each Person which hereafter becomes a Guarantor
pursuant to Section 19 hereof and Section 6.11 of the Credit Agreement.

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (a) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of the Guarantors other than the maker of such Excess
Payment; provided that for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations.

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Ratable Share” means, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (a) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; provided that for purposes of calculating the Ratable Shares of the
Guarantors in respect of any payment of Guaranteed Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment.

 

2



--------------------------------------------------------------------------------

ARTICLE XIII.2. GUARANTY. EACH GUARANTOR HEREBY ABSOLUTELY AND UNCONDITIONALLY
GUARANTEES, AS A GUARANTY OF PAYMENT AND PERFORMANCE AND NOT MERELY AS A
GUARANTY OF COLLECTION, PROMPT PAYMENT WHEN DUE, WHETHER AT STATED MATURITY, BY
REQUIRED PREPAYMENT, UPON ACCELERATION, DEMAND OR OTHERWISE, AND AT ALL TIMES
THEREAFTER, OF ALL OBLIGATIONS (COLLECTIVELY, THE “GUARANTEED OBLIGATIONS”). THE
BOOKS AND RECORDS OF THE ADMINISTRATIVE AGENT AND THE BOOKS AND RECORDS OF EACH
GUARANTEED PARTY SHOWING THE AMOUNT OF THE GUARANTEED OBLIGATIONS SHALL BE
ADMISSIBLE IN EVIDENCE IN ANY ACTION OR PROCEEDING, AND SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY THE LENDERS
TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON. THIS GUARANTY SHALL NOT
BE AFFECTED BY THE GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF THE
GUARANTEED OBLIGATIONS OR ANY INSTRUMENT OR AGREEMENT EVIDENCING ANY GUARANTEED
OBLIGATIONS, OR BY THE EXISTENCE, VALIDITY, ENFORCEABILITY, PERFECTION,
NON-PERFECTION OR EXTENT OF ANY COLLATERAL THEREFOR, OR BY ANY FACT OR
CIRCUMSTANCE RELATING TO THE GUARANTEED OBLIGATIONS WHICH MIGHT OTHERWISE
CONSTITUTE A DEFENSE TO THE OBLIGATIONS OF EACH GUARANTOR UNDER THIS GUARANTY,
AND SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY DEFENSES IT MAY NOW HAVE OR
HEREAFTER ACQUIRE IN ANY WAY RELATING TO ANY OR ALL OF THE FOREGOING. ANYTHING
CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE OBLIGATIONS OF EACH
GUARANTOR HEREUNDER AT ANY TIME SHALL BE LIMITED TO AN AGGREGATE AMOUNT EQUAL TO
THE LARGEST AMOUNT THAT WOULD NOT RENDER ITS OBLIGATIONS HEREUNDER SUBJECT TO
AVOIDANCE AS A FRAUDULENT TRANSFER OR CONVEYANCE UNDER SECTION 548 OF THE
BANKRUPTCY CODE (TITLE 11, UNITED STATES CODE) OR ANY COMPARABLE PROVISIONS OF
ANY SIMILAR FEDERAL OR STATE LAW.

ARTICLE XIV.3. NO SETOFF OR DEDUCTIONS; TAXES; PAYMENTS. EACH GUARANTOR SHALL
MAKE ALL PAYMENTS HEREUNDER WITHOUT SETOFF OR COUNTERCLAIM AND FREE AND CLEAR OF
AND WITHOUT DEDUCTION FOR ANY TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES,
DEDUCTIONS, WITHHOLDINGS, COMPULSORY LOANS, RESTRICTIONS OR CONDITIONS OF ANY
NATURE NOW OR HEREAFTER IMPOSED OR LEVIED BY ANY JURISDICTION OR ANY POLITICAL
SUBDIVISION THEREOF OR TAXING OR OTHER AUTHORITY THEREIN UNLESS SUCH GUARANTOR
IS COMPELLED BY APPLICABLE LAW TO MAKE SUCH DEDUCTION OR WITHHOLDING AND EACH
GUARANTOR SHALL, JOINTLY AND SEVERALLY, PAY AND INDEMNIFY EACH GUARANTEED PARTY
FOR TAXES (OTHER THAN EXCLUDED TAXES) AND OTHER TAXES TO THE EXTENT ANY BORROWER
WOULD BE REQUIRED TO DO SO PURSUANT TO SECTION 3.01 OF THE CREDIT AGREEMENT. THE
OBLIGATIONS OF EACH GUARANTOR UNDER THIS PARAGRAPH SHALL SURVIVE THE PAYMENT IN
FULL OF THE GUARANTEED OBLIGATIONS AND TERMINATION OF THIS GUARANTY.

 

3



--------------------------------------------------------------------------------

ARTICLE XV.4. RIGHTS OF GUARANTEED PARTIES. EACH GUARANTOR CONSENTS AND AGREES
THAT THE GUARANTEED PARTIES MAY, AT ANY TIME AND FROM TIME TO TIME, WITHOUT
NOTICE OR DEMAND, AND WITHOUT AFFECTING THE ENFORCEABILITY OR CONTINUING
EFFECTIVENESS HEREOF: (A) AMEND, EXTEND, RENEW, COMPROMISE, DISCHARGE,
ACCELERATE OR OTHERWISE CHANGE THE TIME FOR PAYMENT OR THE TERMS OF THE
GUARANTEED OBLIGATIONS OR ANY PART THEREOF, (B) TAKE, HOLD, EXCHANGE, ENFORCE,
WAIVE, RELEASE, FAIL TO PERFECT, SELL, OR OTHERWISE DISPOSE OF ANY SECURITY FOR
THE PAYMENT OF THIS GUARANTY OR ANY GUARANTEED OBLIGATIONS, (C) APPLY SUCH
SECURITY AND DIRECT THE ORDER OR MANNER OF SALE THEREOF AS THE GUARANTEED
PARTIES IN THEIR SOLE DISCRETION MAY DETERMINE AND (D) RELEASE OR SUBSTITUTE ONE
OR MORE OF ANY ENDORSERS OR OTHER GUARANTORS OF ANY OF THE GUARANTEED
OBLIGATIONS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SUCH GUARANTOR
CONSENTS TO THE TAKING OF, OR FAILURE TO TAKE, ANY ACTION WHICH MIGHT IN ANY
MANNER OR TO ANY EXTENT VARY THE RISKS OF SUCH GUARANTOR UNDER THIS GUARANTY OR
WHICH, BUT FOR THIS PROVISION, MIGHT OPERATE AS A DISCHARGE OF SUCH GUARANTOR.

ARTICLE XVI.5. CERTAIN WAIVERS. EACH GUARANTOR WAIVES (A) ANY DEFENSE ARISING BY
REASON OF ANY DISABILITY OR OTHER DEFENSE OF ANY BORROWER OR ANY OTHER
GUARANTOR, OR THE CESSATION FROM ANY CAUSE WHATSOEVER (INCLUDING ANY ACT OR
OMISSION OF ANY GUARANTEED PARTY) OF THE LIABILITY OF ANY BORROWER OTHER THAN
INDEFEASIBLE PAYMENT AND PERFORMANCE IN FULL OF THE GUARANTEED OBLIGATIONS,
(B) ANY DEFENSE BASED ON ANY CLAIM THAT SUCH GUARANTOR’S OBLIGATIONS EXCEED OR
ARE MORE BURDENSOME THAN THOSE OF ANY BORROWER, (C) THE BENEFIT OF ANY STATUTE
OF LIMITATIONS AFFECTING SUCH GUARANTOR’S LIABILITY HEREUNDER, (D) ANY RIGHT TO
REQUIRE ANY GUARANTEED PARTY TO PROCEED AGAINST ANY BORROWER, PROCEED AGAINST OR
EXHAUST ANY SECURITY FOR THE GUARANTEED OBLIGATIONS, OR PURSUE ANY OTHER REMEDY
IN ANY GUARANTEED PARTY’S POWER WHATSOEVER, (E) ANY BENEFIT OF AND ANY RIGHT TO
PARTICIPATE IN ANY SECURITY NOW OR HEREAFTER HELD BY ANY GUARANTEED PARTY AND
(F) TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL OTHER DEFENSES OR
BENEFITS THAT MAY BE DERIVED FROM OR AFFORDED BY APPLICABLE LAW LIMITING THE
LIABILITY OF OR EXONERATING GUARANTORS OR SURETIES. EACH GUARANTOR EXPRESSLY
WAIVES ALL SETOFFS AND COUNTERCLAIMS AND ALL PRESENTMENTS, DEMANDS FOR PAYMENT
OR PERFORMANCE, NOTICES OF NONPAYMENT OR NONPERFORMANCE, PROTESTS, NOTICES OF
PROTEST, NOTICES OF DISHONOR AND ALL OTHER NOTICES OR DEMANDS OF ANY KIND OR
NATURE WHATSOEVER WITH RESPECT TO THE GUARANTEED OBLIGATIONS, AND ALL NOTICES OF
ACCEPTANCE OF THIS GUARANTY OR OF THE EXISTENCE, CREATION OR INCURRENCE OF NEW
OR ADDITIONAL GUARANTEED OBLIGATIONS.

 

4



--------------------------------------------------------------------------------

ARTICLE XVII.6. OBLIGATIONS INDEPENDENT. THE OBLIGATIONS OF EACH GUARANTOR
HEREUNDER ARE THOSE OF PRIMARY OBLIGOR, AND NOT MERELY AS SURETY, AND ARE
INDEPENDENT OF THE GUARANTEED OBLIGATIONS AND THE OBLIGATIONS OF ANY OTHER
GUARANTOR, AND A SEPARATE ACTION MAY BE BROUGHT AGAINST SUCH GUARANTOR TO
ENFORCE THIS GUARANTY WHETHER OR NOT ANY BORROWER OR ANY OTHER PERSON OR ENTITY
IS JOINED AS A PARTY.

ARTICLE XVIII.7. SUBROGATION. EACH GUARANTOR SHALL NOT EXERCISE ANY RIGHT OF
SUBROGATION, CONTRIBUTION, INDEMNITY, REIMBURSEMENT OR SIMILAR RIGHTS WITH
RESPECT TO ANY PAYMENTS IT MAKES UNDER THIS GUARANTY UNTIL ALL OF THE GUARANTEED
OBLIGATIONS AND ANY AMOUNTS PAYABLE UNDER THIS GUARANTY HAVE BEEN INDEFEASIBLY
PAID AND PERFORMED IN FULL AND ANY COMMITMENTS OF EACH GUARANTEED PARTY OR
FACILITIES PROVIDED BY EACH GUARANTEED PARTY WITH RESPECT TO THE GUARANTEED
OBLIGATIONS ARE TERMINATED. IF ANY AMOUNTS ARE PAID TO ANY GUARANTOR IN
VIOLATION OF THE FOREGOING LIMITATION, THEN SUCH AMOUNTS SHALL BE HELD IN TRUST
FOR THE BENEFIT OF THE GUARANTEED PARTIES AND SHALL FORTHWITH BE PAID TO THE
ADMINISTRATIVE AGENT (FOR THE BENEFIT OF ITSELF AND THE OTHER GUARANTEED
PARTIES) TO REDUCE THE AMOUNT OF THE GUARANTEED OBLIGATIONS, WHETHER MATURED OR
UNMATURED.

ARTICLE XIX.8. CONTRIBUTION. SUBJECT TO SECTION 7, EACH GUARANTOR HEREBY AGREES
WITH EACH OTHER GUARANTOR THAT IF ANY GUARANTOR SHALL MAKE AN EXCESS PAYMENT,
SUCH GUARANTOR SHALL HAVE A RIGHT OF CONTRIBUTION FROM EACH OTHER GUARANTOR IN
AN AMOUNT EQUAL TO SUCH OTHER GUARANTOR’S CONTRIBUTION SHARE OF SUCH EXCESS
PAYMENT. THE PAYMENT OBLIGATIONS OF ANY GUARANTOR UNDER THIS SECTION SHALL BE
SUBORDINATE AND SUBJECT IN RIGHT OF PAYMENT TO THE GUARANTEED OBLIGATIONS UNTIL
SUCH TIME AS THE GUARANTEED OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID AND
PERFORMED IN FULL, AND NO GUARANTOR SHALL EXERCISE ANY RIGHT OR REMEDY UNDER
THIS SECTION AGAINST ANY OTHER GUARANTOR UNTIL SUCH GUARANTEED OBLIGATIONS HAVE
BEEN INDEFEASIBLY PAID AND PERFORMED IN FULL. EACH GUARANTOR RECOGNIZES AND
ACKNOWLEDGES THAT THE RIGHTS TO CONTRIBUTION ARISING HEREUNDER SHALL CONSTITUTE
AN ASSET IN FAVOR OF THE PARTY ENTITLED TO SUCH CONTRIBUTION. THIS SECTION SHALL
NOT BE DEEMED TO AFFECT ANY RIGHT OF SUBROGATION, INDEMNITY, REIMBURSEMENT OR
CONTRIBUTION THAT ANY GUARANTOR MAY HAVE UNDER APPLICABLE LAW AGAINST ANY
BORROWER IN RESPECT OF ANY PAYMENT OF GUARANTEED OBLIGATIONS.

 

5



--------------------------------------------------------------------------------

ARTICLE XX.9. TERMINATION; REINSTATEMENT. THIS GUARANTY IS A CONTINUING AND
IRREVOCABLE GUARANTY OF ALL GUARANTEED OBLIGATIONS NOW OR HEREAFTER EXISTING AND
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL ALL GUARANTEED OBLIGATIONS (OTHER
THAN ANY CONTINGENT INDEMNIFICATION OR SIMILAR CONTINGENT OBLIGATION NOT YET DUE
AND PAYABLE) AND ANY OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY (OTHER THAN ANY
CONTINGENT INDEMNIFICATION OR SIMILAR CONTINGENT OBLIGATION NOT YET DUE AND
PAYABLE) ARE INDEFEASIBLY PAID IN FULL IN CASH AND ANY COMMITMENTS OF EACH
GUARANTEED PARTY OR FACILITIES PROVIDED BY EACH GUARANTEED PARTY WITH RESPECT TO
THE GUARANTEED OBLIGATIONS ARE TERMINATED. NOTWITHSTANDING THE FOREGOING, THIS
GUARANTY SHALL CONTINUE IN FULL FORCE AND EFFECT OR BE REVIVED, AS THE CASE MAY
BE, IF ANY PAYMENT BY OR ON BEHALF OF A BORROWER OR ANY GUARANTOR IS MADE, OR
ANY GUARANTEED PARTY EXERCISES ITS RIGHT OF SETOFF, IN RESPECT OF THE GUARANTEED
OBLIGATIONS AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART THEREOF
IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET
ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY ANY
GUARANTEED PARTY IN ITS DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY
OTHER PARTY, IN CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAWS OR
OTHERWISE, ALL AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD NOT
OCCURRED AND WHETHER OR NOT ANY GUARANTEED PARTY IS IN POSSESSION OF OR HAS
RELEASED THIS GUARANTY AND REGARDLESS OF ANY PRIOR REVOCATION, RESCISSION,
TERMINATION OR REDUCTION. THE OBLIGATIONS OF EACH GUARANTOR UNDER THIS PARAGRAPH
SHALL SURVIVE TERMINATION OF THIS GUARANTY.

ARTICLE XXI.10. SUBORDINATION. EACH GUARANTOR HEREBY SUBORDINATES THE PAYMENT OF
ALL OBLIGATIONS AND INDEBTEDNESS OF ANY BORROWER OWING TO SUCH GUARANTOR,
WHETHER NOW EXISTING OR HEREAFTER ARISING, INCLUDING BUT NOT LIMITED TO ANY
OBLIGATION OF A BORROWER TO SUCH GUARANTOR AS SUBROGEE OF ANY GUARANTEED PARTY
OR RESULTING FROM SUCH GUARANTOR’S PERFORMANCE UNDER THIS GUARANTY, TO THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL GUARANTEED OBLIGATIONS; PROVIDED
THAT A BORROWER MAY MAKE ORDINARY COURSE PAYMENTS PURSUANT TO SUCH BORROWER’S
AND ITS SUBSIDIARIES’ CASH MANAGEMENT SYSTEM UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING. IF THE ADMINISTRATIVE AGENT SO REQUESTS WHEN AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY SUCH OBLIGATION OR
INDEBTEDNESS OF ANY BORROWER TO ANY GUARANTOR SHALL BE ENFORCED, BUT WITHOUT
REDUCING OR AFFECTING IN ANY MANNER THE LIABILITY OF SUCH GUARANTOR UNDER THIS
GUARANTY.

 

6



--------------------------------------------------------------------------------

ARTICLE XXII.11. STAY OF ACCELERATION. IN THE EVENT THAT ACCELERATION OF THE
TIME FOR PAYMENT OF ANY OF THE GUARANTEED OBLIGATIONS IS STAYED, IN CONNECTION
WITH ANY CASE COMMENCED BY OR AGAINST ANY BORROWER OR ANY GUARANTOR UNDER ANY
DEBTOR RELIEF LAWS, OR OTHERWISE, ALL SUCH AMOUNTS SHALL NONETHELESS BE PAYABLE
BY SUCH GUARANTOR PROMPTLY UPON DEMAND BY THE ADMINISTRATIVE AGENT.

ARTICLE XXIII.12. CONDITION OF BORROWERS. EACH GUARANTOR ACKNOWLEDGES AND AGREES
THAT IT HAS THE SOLE RESPONSIBILITY FOR, AND HAS ADEQUATE MEANS OF, OBTAINING
FROM THE BORROWERS AND ANY OTHER GUARANTOR SUCH INFORMATION CONCERNING THE
FINANCIAL CONDITION, BUSINESS AND OPERATIONS OF THE BORROWERS AND ANY SUCH OTHER
GUARANTOR AS SUCH GUARANTOR REQUIRES, AND THAT NO GUARANTEED PARTY HAS A DUTY,
AND SUCH GUARANTOR IS NOT RELYING ON ANY GUARANTEED PARTY AT ANY TIME, TO
DISCLOSE TO SUCH GUARANTOR ANY INFORMATION RELATING TO THE BUSINESS, OPERATIONS
OR FINANCIAL CONDITION OF THE BORROWERS OR ANY OTHER GUARANTOR (THE GUARANTOR
WAIVING ANY DUTY ON THE PART OF ANY GUARANTEED PARTIES TO DISCLOSE SUCH
INFORMATION AND ANY DEFENSE RELATING TO THE FAILURE TO PROVIDE THE SAME).

ARTICLE XXIV.13. REPRESENTATIONS AND WARRANTIES. EACH GUARANTOR REPRESENTS AND
WARRANTS THAT EACH REPRESENTATION AND WARRANTY CONTAINED IN ARTICLE V OF THE
CREDIT AGREEMENT RELATING TO SUCH GUARANTOR IS TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (OR, WITH RESPECT TO REPRESENTATIONS AND WARRANTIES MODIFIED BY
MATERIALITY STANDARDS, IN ALL RESPECTS) AS IF MADE BY SUCH GUARANTOR HEREIN.

ARTICLE XXV.14. AMENDMENTS, WAIVERS AND CONSENTS. NONE OF THE TERMS OR
PROVISIONS OF THIS GUARANTY MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED, NOR ANY CONSENT BE GIVEN, EXCEPT IN ACCORDANCE WITH SECTION 11.01 OF
THE CREDIT AGREEMENT.

ARTICLE XXVI.15. NOTICES. ALL NOTICES AND COMMUNICATIONS HEREUNDER OR UNDER ANY
JOINDER AGREEMENT SHALL BE GIVEN TO THE ADDRESSES AND OTHERWISE MADE IN
ACCORDANCE WITH SECTION 11.02 OF THE CREDIT AGREEMENT; PROVIDED THAT NOTICES AND
COMMUNICATIONS TO THE GUARANTORS SHALL BE DIRECTED TO THE GUARANTORS, AT THE
ADDRESS OF HOLDINGS SET FORTH IN SCHEDULE 11.02 OF THE CREDIT AGREEMENT.

 

7



--------------------------------------------------------------------------------

ARTICLE XXVII.16. EXPENSES; INDEMNIFICATION AND SURVIVAL. THE GUARANTORS SHALL,
JOINTLY AND SEVERALLY, (A) PAY ALL DOCUMENTED OUT-OF-POCKET EXPENSES (INCLUDING
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT) INCURRED BY THE ADMINISTRATIVE AGENT AND EACH OTHER GUARANTEED PARTY IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THIS GUARANTY AND (B) INDEMNIFY EACH INDEMNITEE, IN EACH CASE, TO THE EXTENT THE
BORROWERS WOULD BE REQUIRED TO DO SO PURSUANT TO SECTION 11.04 OF THE CREDIT
AGREEMENT. THE OBLIGATIONS OF THE GUARANTORS UNDER THIS PARAGRAPH SHALL SURVIVE
THE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS AND TERMINATION OF THIS
GUARANTY IN ACCORDANCE WITH ITS TERMS.

ARTICLE XXVIII.17. RIGHT OF SETOFF; GOVERNING LAW; SUBMISSION TO JURISDICTION;
VENUE; WAIVER OF JURY TRIAL. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. WITHOUT LIMITING THE
GENERAL APPLICABILITY OF THE FOREGOING AND THE TERMS OF THE OTHER LOAN DOCUMENTS
TO THIS GUARANTY AND THE PARTIES HERETO, THE TERMS OF SECTIONS 11.08, 11.12,
11.14, 11.15 AND 11.16 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY
REFERENCE, MUTATIS MUTANDIS, WITH EACH REFERENCE TO THE “BORROWERS” THEREIN
(WHETHER EXPRESS OR BY REFERENCE TO THE BORROWERS AS “PARTY” THERETO) BEING A
REFERENCE TO THE GUARANTORS, AND THE PARTIES HERETO AGREE TO SUCH TERMS.

ARTICLE XXIX.18. COUNTERPARTS; ELECTRONIC EXECUTION. THIS GUARANTY MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT. DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS GUARANTY BY TELECOPY OR OTHER ELECTRONIC
IMAGING MEANS SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
OF THIS GUARANTY.

ARTICLE XXX.19. ADDITIONAL GUARANTORS. AT ANY TIME AFTER THE DATE OF THIS
GUARANTY, ONE OR MORE ADDITIONAL PERSONS MAY BECOME A PARTY HERETO BY EXECUTING
AND DELIVERING TO THE ADMINISTRATIVE AGENT A JOINDER AGREEMENT PURSUANT TO
SECTION 6.11 OF THE CREDIT AGREEMENT. IMMEDIATELY UPON SUCH EXECUTION AND
DELIVERY OF SUCH JOINDER AGREEMENT (AND WITHOUT ANY FURTHER ACTION, EACH SUCH
ADDITIONAL PERSON WILL BECOME A PARTY TO THIS GUARANTY AS A “GUARANTOR” AND HAVE
ALL OF THE RIGHTS AND OBLIGATIONS OF A GUARANTOR HEREUNDER AND THIS GUARANTY
SHALL BE DEEMED AMENDED BY SUCH JOINDER AGREEMENT. ATTACHED HERETO AS EXHIBIT A
IS A FORM OF JOINDER AGREEMENT.

 

8



--------------------------------------------------------------------------------

ARTICLE XXXI.20. DISCHARGE OF GUARANTY. IF ANY GUARANTOR CEASES TO BE A
SUBSIDIARY OR MATERIAL DOMESTIC SUBSIDIARY OF HOLDINGS AS A RESULT OF A
TRANSACTION PERMITTED UNDER THE CREDIT AGREEMENT, SUCH GUARANTOR (OR HOLDINGS OR
ANY BORROWER) MAY REQUEST THE ADMINISTRATIVE AGENT TO EXECUTE AND DELIVER
DOCUMENTS OR INSTRUMENTS NECESSARY TO EVIDENCE THE RELEASE AND DISCHARGE OF SUCH
GUARANTOR FROM THIS GUARANTY AS PROVIDED IN SECTION 9.10 OF THE CREDIT
AGREEMENT.

ARTICLE XXXII.21. MISCELLANEOUS. NO FAILURE BY ANY GUARANTEED PARTY TO EXERCISE,
AND NO DELAY IN EXERCISING, ANY RIGHT, REMEDY OR POWER HEREUNDER SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT,
REMEDY OR POWER HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY. THE REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW OR IN EQUITY. THE
UNENFORCEABILITY OR INVALIDITY OF ANY PROVISION OF THIS GUARANTY SHALL NOT
AFFECT THE ENFORCEABILITY OR VALIDITY OF ANY OTHER PROVISION HEREIN. UNLESS
OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND EACH GUARANTOR IN WRITING, THIS
GUARANTY IS NOT INTENDED TO SUPERSEDE OR OTHERWISE AFFECT ANY OTHER GUARANTY NOW
OR HEREAFTER GIVEN BY ANY GUARANTOR OR ANY OTHER GUARANTOR FOR THE BENEFIT OF
THE GUARANTEED PARTIES OR ANY TERM OR PROVISION THEREOF.

ARTICLE XXXIII.22. ACKNOWLEDGMENTS. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT
(A) IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY OF
THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY AND (B) IT HAS
RECEIVED A COPY OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND HAS
REVIEWED AND UNDERSTANDS THE SAME.

ARTICLE XXXIV.23. USA PATRIOT ACT. EACH LENDER THAT IS SUBJECT TO THE PATRIOT
ACT AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON BEHALF OF ANY LENDER)
HEREBY NOTIFIES THE GUARANTORS THAT PURSUANT TO THE REQUIREMENTS OF THE PATRIOT
ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES
EACH GUARANTOR, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF EACH
GUARANTOR AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY EACH GUARANTOR IN ACCORDANCE
WITH THE PATRIOT ACT. EACH GUARANTOR SHALL, PROMPTLY FOLLOWING A REQUEST BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, PROVIDE ALL DOCUMENTATION AND OTHER
INFORMATION THAT THE ADMINISTRATIVE AGENT OR SUCH LENDER REQUESTS IN ORDER TO
COMPLY WITH ITS ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND
ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE PATRIOT ACT.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Guaranty to be
duly executed as of the date first above written.

 

GUARANTORS:   WD MEDIA, LLC   By:   

 

  Name:   

 

  Title:   

 

 

 

Western Digital

Subsidiary Guaranty

Signature Pages



--------------------------------------------------------------------------------

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

Western Digital

Subsidiary Guaranty

Signature Pages



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of                 ,
20        , is made between                 , a             (the “New
Subsidiary”), and BANK OF AMERICA, N.A., as Administrative Agent, under that
certain Credit Agreement, dated as of March 8, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Western Digital Technologies, Inc., a Delaware corporation, and Western
Digital Ireland, Ltd., an exempted company incorporated under the laws of the
Cayman Islands, as Borrowers, Western Digital Corporation, a Delaware
corporation, as Holdings, the Lenders, the Administrative Agent, the Swing Line
Lender and the L/C Issuer. All capitalized terms used and not defined herein
shall have the meanings given thereto in the Credit Agreement or the applicable
Loan Document referred to herein.

The Borrowers are required by Section 6.11 of the Credit Agreement to cause the
New Subsidiary to become a “Guarantor”.

Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Guaranteed Parties:

ARTICLE XXXV. THE NEW SUBSIDIARY HEREBY AGREES THAT BY EXECUTION OF THIS
AGREEMENT IT IS A GUARANTOR (AS DEFINED IN THE GUARANTY) UNDER THE GUARANTY AS
IF A SIGNATORY THEREOF ON THE CLOSING DATE, AND THE NEW SUBSIDIARY (A) SHALL
COMPLY WITH, AND BE SUBJECT TO, AND HAVE THE BENEFIT OF, ALL OF THE TERMS,
CONDITIONS, COVENANTS, AGREEMENTS AND OBLIGATIONS SET FORTH IN THE GUARANTY AND
(B) HEREBY MAKES EACH REPRESENTATION AND WARRANTY SET FORTH IN THE GUARANTY. THE
NEW SUBSIDIARY HEREBY AGREES THAT (I) EACH REFERENCE TO A “GUARANTOR” OR THE
“GUARANTORS” IN THE GUARANTY AND THE OTHER LOAN DOCUMENTS SHALL INCLUDE THE NEW
SUBSIDIARY AND (II) EACH REFERENCE TO THE “GUARANTY” AS USED THEREIN SHALL MEAN
THE GUARANTY AS SUPPLEMENTED HEREBY. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING TERMS OF THIS PARAGRAPH 1, THE NEW SUBSIDIARY HEREBY, JOINTLY AND
SEVERALLY TOGETHER WITH THE OTHER GUARANTORS, GUARANTEES TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE GUARANTEED PARTIES, AS PROVIDED IN THE GUARANTY,
THE PROMPT PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS IN FULL WHEN
DUE (WHETHER AT STATED MATURITY, AS A MANDATORY PREPAYMENT, BY ACCELERATION OR
OTHERWISE) STRICTLY IN ACCORDANCE WITH THE TERMS THEREOF.

ARTICLE XXXVI. ALL NOTICES AND COMMUNICATIONS TO THE NEW SUBSIDIARY SHALL BE
GIVEN TO THE ADDRESSES AND OTHERWISE MADE IN ACCORDANCE WITH SECTION 11.02 OF
THE CREDIT AGREEMENT; PROVIDED THAT NOTICES AND COMMUNICATIONS SHALL BE DIRECTED
TO THE NEW SUBSIDIARY, AT THE ADDRESS OF HOLDINGS SET FORTH IN SCHEDULE 11.02 OF
THE CREDIT AGREEMENT.



--------------------------------------------------------------------------------

ARTICLE XXXVII. THE NEW SUBSIDIARY HEREBY WAIVES ACCEPTANCE BY THE
ADMINISTRATIVE AGENT AND THE GUARANTEED PARTIES OF THE GUARANTY BY THE NEW
SUBSIDIARY UNDER THE GUARANTY UPON THE EXECUTION OF THIS AGREEMENT BY THE NEW
SUBSIDIARY.

ARTICLE XXXVIII. THE NEW SUBSIDIARY HEREBY ACKNOWLEDGES THAT (A) IT HAS BEEN
ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS DEEMED A PARTY AND (B) IT HAS
RECEIVED A COPY OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND HAS
REVIEWED AND UNDERSTANDS THE SAME.

ARTICLE XXXIX. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT
PARTIES HERETO IN DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE
CONTRACT. DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS
AGREEMENT BY TELECOPY OR OTHER ELECTRONIC IMAGING MEANS SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.

ARTICLE XL. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first above written.

 

[                    ],

as Guarantor

By:     Name:     Title:    



--------------------------------------------------------------------------------

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

O’MELVENY & MYERS LLP LEGAL OPINION

[TO BE ATTACHED]

 

G-1-1

Form of O’Melveny & Myers LLP Legal Opinion



--------------------------------------------------------------------------------

March 8, 2012

Bank of America, N.A., as Administrative Agent

Lenders on the date hereof party to the Credit Agreement referred to below

Ladies and Gentlemen:

We have acted as counsel to Western Digital Corporation, a Delaware corporation
(“Holdings”), Western Digital Technologies, Inc., a Delaware corporation
(“WDT”), WD Media, LLC, a Delaware limited liability company (“WD Media” and,
together with Holdings and WDT, the “Opinion Parties”), Western Digital Ireland,
Ltd., an exempted company incorporated under the laws of the Cayman Islands
(“WDI” and, together with the Opinion Parties, the “Loan Parties”), in
connection with the Credit Agreement dated as of March 8, 2012 (the “Credit
Agreement”), by and among Holdings, WDT, WDI, Bank of America, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), and the lenders party thereto from time to time (the “Lenders”). We are
providing this opinion to you at the request of the Loan Parties pursuant to
Section 4.01(a)(v) of the Credit Agreement. Except as otherwise indicated,
capitalized terms used in this opinion and defined in the Credit Agreement will
have the meanings given in the Credit Agreement.

In our capacity as such counsel, we have examined originals or copies of those
corporate and other records and documents we considered appropriate, including
the following (the documents listed in the preceding clauses (a) through (c) are
referred to hereinafter collectively as the “Loan Documents”):

 

  (a) the Credit Agreement;

 

  (b) the Subsidiary Guaranty dated as of the date hereof (the “Subsidiary
Guaranty”), executed by WD Media in favor of the Administrative Agent and the
Lenders;

 

  (c) the Term Notes and Revolving Notes, each dated as of the date hereof; and

 

  (d) the documents, agreements, orders, judgments and decrees listed in the
Opinion Certificate dated as of the date hereof (the “Opinion Certificate”).



--------------------------------------------------------------------------------

We note that you have received on or about the date hereof the opinion of
Conyers Dill & Pearman, special counsel to WDI, relating to the corporate status
and power of WDI under the laws of the Cayman Islands and certain other Cayman
Islands law matters relating to WDI and the Loan Documents (as defined herein)
(the “Supporting Opinion”). With your permission we have assumed the matters set
forth in the Supporting Opinion for purposes of this opinion. None of the
opinions rendered herein should be construed to address the matters covered by
the Supporting Opinion.

As to relevant factual matters, we have relied upon, among other things, the
factual representations of each Loan Party in the Loan Documents and in the
Opinion Certificate, a copy of which has been delivered to you. In addition, we
have obtained and relied upon those certificates of public officials we
considered appropriate.

We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals and the conformity with originals of all
documents submitted to us as copies. With respect to each natural person who is
a party to the transaction, we have assumed such person has sufficient legal
capacity to enter into and carry out his or her role and obligations with
respect to the Loan Documents or other relevant agreements. To the extent each
Loan Party’s obligations depend on the due authorization, execution, and
delivery of the Loan Documents or other agreements by the other parties to the
Loan Documents or such other agreements, we have assumed that the Loan Documents
and such other agreements have been so authorized, executed, and delivered by
such party (other than an Opinion Party) and that they constitute the legally
valid and binding obligations of each such party (other than a Loan Party)
enforceable in accordance with their terms and that each such party is in
compliance with all applicable laws.

With respect to our opinions herein relating to WDI, we have, with your
permission, assumed that (i) WDI is a company validly existing and in good
standing under the laws of the Cayman Islands, (ii) WDI has duly authorized,
executed, and delivered the Loan Documents to which it is a party, and has all
necessary company power to be bound thereby and perform its obligations
thereunder, and (iii) the memorandum and articles of association of WDI are not
contravened by WDI’s execution, delivery, performance of the Loan Documents to
which it is a party. With your permission, we do not purport to be an expert as
to, nor we do express any opinion to the opinions, assumptions, and other maters
set forth in the Supporting Opinion.

On the basis of such examination, our reliance upon the assumptions in this
opinion and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

1. Based on certificates from public officials, we confirm that each of Holdings
and WDT is a corporation validly existing and in good standing under the laws of
the State of Delaware, with corporate power to enter into the Loan Documents to
which it is a party and to perform its obligations under such Loan Documents.

2. Based on certificates from public officials, we confirm that WD Media is a
limited liability company validly existing and in good standing under the laws
of the State of Delaware, with the limited liability company power under the
current Delaware Limited Liability Company Act (the “Delaware LLC Act”) and its
certificate of formation and limited liability company agreement (the “WD Media
Organizational Documents”) to enter into the Loan Documents to which it is a
party and to perform its obligations under such Loan Documents.

3. The execution, delivery and performance by each of Holdings and WDT of each
Loan Document to which such Opinion Party is a party have been duly authorized
by all necessary corporate action on the part of such Opinion Party, and each
such Loan Document has been duly executed and delivered by such Opinion Party.



--------------------------------------------------------------------------------

4. The execution, delivery and performance by WD Media of each Loan Document to
which it is a party have been duly authorized by all necessary limited liability
action under the Delaware LLC Act and the WD Media Organizational Documents on
the part of WD Media, and each such Loan Document has been duly executed and
delivered by WD Media.

5. Each Loan Document constitutes the legally valid and binding obligation of
each Loan Party party thereto, enforceable against such Loan Party in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws),
the effect of Article XI of the certificate of incorporation of WDT, the effect
of Article X of the certificate of incorporation of Holdings and by general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance or injunctive relief, regardless of whether considered in a
proceeding in equity or at law.

6. The execution and delivery by each Opinion Party of the Loan Documents to
which it is a party do not, and such Opinion Party’s performance of its
obligations under such Loan Documents will not, violate the certificate of
incorporation or bylaws of Holdings or WDT or any WD Media Organizational
Documents.

7. The execution and delivery by each Loan Party of the Loan Documents to which
it is a party do not, and such Loan Party’s performance of its obligations under
such Loan Documents will not (i) violate, breach, or result in a default under,
any existing obligation of or restriction on such Loan Party under any other
agreement (the “Other Agreements”) identified in the Opinion Certificate, or
(ii) breach or otherwise violate any existing obligation of or restriction on
such Loan Party under any order, judgment or decree of any New York or federal
court or governmental authority binding on such Loan Party identified in the
Opinion Certificate. If an Other Agreement is governed by the laws of a
jurisdiction other than New York, we have assumed such Other Agreement would be
interpreted in accordance with its plain meaning, except that technical terms
would mean what lawyers generally understand them to mean for agreements
governed by the laws of New York. We express no opinion with respect to any
provision of any Other Agreement to the extent that an opinion with respect to
such provision would require making any financial, accounting or mathematical
calculation or determination.

8. The execution and delivery by each Loan Party of the Loan Documents to which
it is a party do not, and such Loan Party’s performance of its obligations under
such Loan Documents will not, violate the current Delaware General Corporation
Law, the current Delaware LLC Act or any current New York or federal statute,
rule or regulation that we have, in the exercise of customary professional
diligence, recognized as applicable to such Loan Party or to transactions of the
type contemplated by the Loan Documents.



--------------------------------------------------------------------------------

9. No order, consent, permit or approval of, or filing or registration with, any
New York or federal governmental authority that we have, in the exercise of
customary professional diligence, recognized as applicable to any Loan Party or
to transactions of the type contemplated by the Loan Documents is required on
the part of such Loan Party for the execution and delivery of, and performance
of its obligations under, the Loan Documents to which it is a party, except for
(i) such as have been obtained, (ii) routine informational filings required by
applicable law, (iii) the filing of UCC-1 financing statements with respect to
any collateral (including Cash Collateral) that may be provided under the Loan
Documents, (iv) filings required to maintain the existence of such Loan Party in
good standing in the applicable jurisdictions and (v) future filings in the
ordinary course of business to comply with generally applicable regulatory,
environmental, or other laws or regulations applicable to such Loan Party in
connection with its performance of the Loan Documents.

10. No Loan Party is an investment company required to register under the
Investment Company Act of 1940, as amended.

Our opinion in paragraph 5 above as to the enforceability of the Loan Documents
is subject to:

 

  (i) public policy considerations, statutes or court decisions that may limit
the rights of a party to obtain indemnification against its own gross
negligence, willful misconduct or unlawful conduct;

 

  (ii) the unenforceability under certain circumstances of broadly or vaguely
stated waivers or waivers of rights granted by law where the waivers are against
public policy or prohibited by law;

 

  (iii) the unenforceability under certain circumstances of provisions imposing
penalties, liquidated damages or other economic remedies;

 

  (iv) the unenforceability under certain circumstances of provisions appointing
one party as attorney-in-fact or trustee for an adverse party or provisions for
the appointment of a receiver; and

 

  (v) the unenforceability under certain circumstances of choice of law
provisions.

We express no opinion:

 

  (i) as to the effect of non-compliance by you with any state or federal laws
or regulations applicable to the transactions contemplated by the Loan Documents
because of the nature of your business; or

 

  (ii) as to any provision of any Loan Document insofar as it purports to grant
a right of setoff in respect of any Loan Party’s assets to any person other than
a creditor of such Loan Party.

We advise you that Section 11.14 of the Credit Agreement, and any similar
provisions in the other Loans Documents which provide for the exclusive or
non-exclusive jurisdiction of the courts of State of New York and federal courts
sitting in that State, may not be binding on the courts in the forum(s) selected
or excluded.



--------------------------------------------------------------------------------

Our opinion in paragraph 5 is subject to the qualification that certain rights,
remedies, waivers and other provisions of any of the Loan Documents may not be
enforceable, but such unenforceability will not, subject to the other
exceptions, qualifications and limitations set forth herein, render such Loan
Document invalid as a whole or substantially interfere with the substantial
realization of the principal benefits that such Loan Document purports to
provide (except for the economic consequences of procedural or other delay).

For purposes of the opinions expressed in paragraphs 6, 7, 8, and 9 we have
assumed that no Loan Party will in the future take any discretionary action
(including a decision not to act) permitted by any Loan Document that would
cause the performance of such Loan Document to violate any New York or federal
statute, rule or regulation, violate any Loan Party’s certificate of
incorporation or bylaws or constitute a violation or breach of or default under
any of the Other Agreements, orders, judgments or decrees referred to in clauses
(i) and (ii) of paragraph 7 or require an order, consent, permit or approval to
be obtained from a New York or federal governmental authority. In addition, we
do not express any opinion with respect to orders, consents, permits, approvals,
filings or registrations that may be necessary in connection with the ordinary
course of business or operations of any Loan Party.

We further express no opinion concerning (i) federal or state securities laws or
regulations (except with respect to the opinions expressed in paragraph 10),
(ii) federal or state antitrust, unfair competition or trade practice laws or
regulations, (iii) pension and employee benefit laws and regulations,
(iv) compliance with fiduciary requirements, (v) federal or state environmental
laws and regulations, (vi) federal or state land use or subdivision laws or
regulations or (vii) the Trading with the Enemy Act, as amended, the foreign
assets control regulations of the United States Treasury Department, the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended, Executive
Order No. 13,224 of September 24, 2001, Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism,
as amended, and any enabling legislation, rules, regulations or executive orders
relating thereto.

The law covered by this opinion is limited to the present federal law of the
United States, the present law of the State of New York, for purposes of
paragraphs 1, 3 and 8, the present Delaware General Corporation Law, and, for
purposes of paragraphs 2, 4 and 8, the present Delaware LLC Act. We express no
opinion as to the laws of any other jurisdiction and no opinion regarding the
statutes, administrative decisions, rules, regulations or requirements of any
county, municipality, subdivision or other local authority of any jurisdiction.

This opinion is furnished by us as counsel for the Loan Parties and may be
relied upon by you only in connection with the Loan Documents. It may not be
used or relied upon by you for any other purpose or by any other person, nor may
copies be delivered to any other person, without in each instance our prior
written consent. You may, however, deliver a copy of this opinion to your
accountants, attorneys, and other professional advisors, to governmental
regulatory agencies having jurisdiction over you, and to permitted assignees
under Section 11.06 of the Credit Agreement. At your request, we hereby consent
to reliance on this opinion by such assignees to the same extent as the
addressees hereof as if this opinion were addressed and had been delivered to
them on the date of this opinion, on the condition and understanding that we
assume no responsibility or obligation to consider the applicability or
correctness of this opinion to any person other than the addressee(s). This
opinion is expressly limited to the matters set forth above and we render no
opinion, whether by implication or otherwise, as to any other matters. This
letter speaks only as of the date hereof and we assume no obligation to update
or supplement this opinion to reflect any facts or circumstances that arise
after the date of this opinion and come to our attention, or any future changes
in laws.

Respectfully submitted,



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

CONYERS DILL & PEARMAN LEGAL OPINION

[TO BE ATTACHED]

 

G-2-1

Form of Conyers Dill & Pearman Legal Opinion



--------------------------------------------------------------------------------

March 8, 2012

Matter No.:705185

Doc Ref: filesite.169508.2

Direct Dial: (345) 814 7374

Email: Kevin.Butler@conyersdill.com

The addressees listed in Annex A

Dear Sirs

Western Digital Ireland, Ltd (the “Company”)

We have acted as special Cayman Islands legal counsel to the Company in
connection with the Credit Agreement dated as of March 8, 2012 (the “Credit
Agreement”), by and among Western Digital Corporation, Western Digital
Technologies Inc., the Company, Bank of America, N.A., as administrative agent
for the Lenders and the lenders party thereto from time to time (the “Lenders”).
We are providing this opinion to you at the request of the Loan Parties pursuant
to Section 4.01(a)(v) of the Credit Agreement. Except as otherwise indicated,
capitalized terms used in this opinion and defined in the Credit Agreement will
have the meanings given in the Credit Agreement.

For the purposes of giving this opinion, we have examined the following
documents:

 

(i) a copy of the Credit Agreement;

 

(ii) a copy of the Revolving Credit Note; and

 

(iii) a copy of the Term A-1 Note;

The documents listed in items (i) through (iii) above are herein sometimes
collectively referred to as the “Documents” (which term does not include any
other instrument or agreement whether or not specifically referred to therein or
attached as an exhibit or schedule thereto).

We have also reviewed the Memorandum and Articles of Association of the Company,
registered and filed on 12 April 1983 as amended by resolutions dated 15 July
1987, 28 January 1998 and 9 April 2007, written resolutions of its directors
dated 1 March 2012 and 7 March 2012 (the “Resolutions”), a Certificate of Good
Standing issued by the Registrar of Companies in relation to the Company on
5 March 2012 (the “Certificate Date”) and such other documents and made such
enquiries as to questions of law as we have deemed necessary in order to render
the opinion set forth below.



--------------------------------------------------------------------------------

We have assumed (a) the genuineness and authenticity of all signatures and the
conformity to the originals of all copies (whether or not certified) examined by
us and the authenticity and completeness of the originals from which such copies
were taken; (b) that where a document has been examined by us in draft form, it
will be or has been executed in the form of that draft, and where a number of
drafts of a document have been examined by us all changes thereto have been
marked or otherwise drawn to our attention; (c) the capacity, power and
authority of each of the parties to the Documents, other than the Company, to
enter into and perform its respective obligations under the Documents; (d) the
due execution and delivery of the Documents by each of the parties thereto,
other than the Company, and the physical delivery thereof by the Company with an
intention to be bound thereby; (e) the accuracy and completeness of all factual
representations made in the Documents and the Company’s (i) Memorandum and
Articles of Association; (ii) Resolutions and resolutions contained in the
minute book of the Company or provided to us; (iii) Certificate of
Incorporation; (iv) Certificate of Good Standing; (v) Director and Officer
Register; (vi) Register of Members; (vii) Register of Mortgages and Charges; and
(viii) any officer’s certificates provided in accordance with the Documents
reviewed by us (except to the extent that we expressly opine herein on matters
of Cayman law); (f) that the Resolutions were passed at one or more duly
convened, constituted and quorate meetings or by unanimous written resolutions,
remain in full force and effect and have not been rescinded or amended; (g) that
there is no provision of the law of any jurisdiction, other than the Cayman
Islands, which would have any implication in relation to the opinions expressed
herein; (h) the validity and binding effect under the laws of the State of New
York (the “Foreign Laws”) of the Documents which are expressed to be governed by
such Foreign Laws in accordance with their respective terms; (i) the validity
and binding effect under the Foreign Laws of the submission by the Company
pursuant to the Documents to the non-exclusive jurisdiction of the courts of the
State of New York sitting in the City of New York, Borough of Manhattan and of
the United States District Court of the Southern District of New York and any
appellate Court from any thereof, (the “Foreign Courts”); (j) that on the date
of entering into the Documents the Company is and after entering into the
Documents will be able to pay its liabilities as they become due.

The obligations of the Company under the Documents (a) will be subject to the
laws from time to time in effect relating to bankruptcy, insolvency,
liquidation, possessory liens, rights of set off, reorganisation, amalgamation,
merger, consolidation, moratorium or any other laws or legal procedures, whether
of a similar nature or otherwise, generally affecting the rights of creditors;
(b) will be subject to statutory limitation of the time within which proceedings
may be brought; (c) will be subject to general principles of equity and, as
such, specific performance and injunctive relief, being equitable remedies, may
not be available; (d) may not be given effect to by a Cayman Islands court,
whether or not it was applying the Foreign Laws, if and to the extent they
constitute the payment of an amount which is in the nature of a penalty and not
in the nature of liquidated damages; (e) may not be given effect by a Cayman
Islands court to the extent that they are to be performed in a jurisdiction
outside the Cayman Islands and such performance would be illegal under the laws
of that jurisdiction. Notwithstanding any contractual submission to the
jurisdiction of specific courts, a Cayman Islands court has inherent discretion
to stay or allow proceedings in the Cayman Islands against the Company under the
Documents if there are other proceedings in respect of those Documents
simultaneously underway against the Company in another jurisdiction. Under
Cayman Islands law, a person who is not one of the parties to an agreement is,
in general, unable to enforce it.

We express no opinion as to the enforceability of any provision of the Documents
which provides for the payment of a specified rate of interest on the amount of
a judgment after the date of judgment. We express no opinion in respect of the
enforceability of any provision in the Documents which purports to fetter the
statutory powers of the Company.



--------------------------------------------------------------------------------

We have made no investigation of and express no opinion in relation to the laws
of any jurisdiction other than the Cayman Islands. This opinion is to be
governed by and construed in accordance with the laws of the Cayman Islands and
is limited to and is given on the basis of the current law and practice in the
Cayman Islands.

This opinion is issued solely for your benefit and use in connection with the
matter described herein and is not to be relied upon by any other person, firm
or entity or in respect of any other matter, except that any person who becomes
a Lender under the Credit Agreement may rely on this opinion to the extent that
you can rely on it.

On the basis of and subject to the foregoing, we are of the opinion that:

 

1. The Company is duly incorporated as an exempted company and existing under
the laws of the Cayman Islands and as at the Certificate Date in good standing
(meaning solely that it has not failed to make any filing with any Cayman
Islands government authority or to pay any Cayman Islands government fee which
would make it liable to be struck off by the Registrar of Companies and thereby
cease to exist under the laws of the Cayman Islands).

 

2. The Company has the necessary corporate power and authority to enter into,
execute and deliver, and perform its obligations under the Documents. The
execution and delivery of the Documents by the Company and the performance by
the Company of its obligations thereunder will not violate or contravene the
Memorandum or Articles of Association of the Company nor any applicable law,
regulation, order or decree in the Cayman Islands.

 

3. The Company has taken all corporate action required to authorise its
execution, delivery and performance of the Documents and the performance of its
obligations thereunder. The Documents have been duly executed and delivered by
or on behalf of the Company, and constitute the legal, valid and binding
obligations of the Company in accordance with the terms thereof.

 

4. No order, consent, approval, licence, authorisation or validation of or
exemption by any government or public body or authority of the Cayman Islands or
any sub-division thereof is required to authorise or is required in connection
with the execution, delivery, performance and enforcement of the Documents.

 

5. It is not necessary or desirable to ensure the legality, validity,
enforceability or admissibility in evidence of the Documents in the Cayman
Islands that they or any of them be notarised, legalised, apostiled, filed,
recorded or registered in any court or in any register kept by, or filed with,
any governmental authority or regulatory body in the Cayman Islands. However, to
the extent that any of the Documents creates a charge over assets of the
Company, the Company and its Directors are under an obligation to enter such
charge in the Register of Mortgages and Charges of the Company in accordance
with section 54 of the Companies Law. While there is no exhaustive definition of
a charge under Cayman Islands law, a charge normally has the following
characteristics:



--------------------------------------------------------------------------------

  (i) it is a proprietary interest granted by way of security which entitles the
chargee to resort to the charged property only for the purposes of satisfying
some liability due to the chargee (whether from the chargor or a third party);
and

 

  (ii) the chargor retains an equity of redemption to have the property restored
to him when the liability has been discharged.

However, as the Documents are governed by the Foreign Laws, the question of
whether they would possess these particular characteristics would be determined
under the Foreign Laws.

 

6. The Documents will be subject to nominal stamp duty if they are executed in
or brought into the Cayman Islands but will otherwise not be subject to stamp
duty.

 

7. No taxes, fees or charges will be imposed by the government of the Cayman
Islands or by any department or taxing authority thereof (a “Cayman Islands
Taxing Authority”) in connection with the execution, delivery, filing,
recording, registration, performance or enforcement of the Documents, or as a
result of any of the transactions contemplated thereby, or on or in connection
with the admissibility in evidence thereof (although stamp duty will be payable
in certain circumstances as referred to in opinion 6 above).

 

8. No taxes will be imposed by any Cayman Islands Taxing Authority on, or will
be required by any Cayman Islands Taxing Authority to be deducted or withheld
from, any payment by the Company under the Documents;

 

9. The choice of the Foreign Laws as the governing law of the Documents is a
valid choice of law and would be recognised and given effect to in any action
brought before a court of competent jurisdiction in the Cayman Islands, except
for those laws (i) which such court considers to be procedural in nature,
(ii) which are revenue or penal laws or (iii) the application of which would be
inconsistent with public policy, as such term is interpreted under the laws of
the Cayman Islands. The submission in the Documents to the non-exclusive
jurisdiction of the Foreign Courts is valid and binding upon the Company.

 

10. No party to the Documents (other than the Company) is or will be deemed to
be resident, domiciled, carrying on business or subject to tax in the Cayman
Islands by reason only of the negotiation, preparation, execution, performance,
enforcement of, and/or receipt of any payment due from the Company under, the
Documents.

 

11. Based solely upon a search of the Register of Writs and other Originating
Process of the Grand Court of the Cayman Islands conducted at approximately
11:00 am on 5 March 2012, (which would not reveal details of proceedings which
have been filed but not actually entered in the Register of Writs and other
Originating Process of the Grand Court of the Cayman Islands at the time of our
search or an originating process not otherwise entered prior to 8 December
2008), there are no actions pending against the Company nor any petitions to
wind up the Company pending in the Grand Court of the Cayman Islands to which
the Company is subject.



--------------------------------------------------------------------------------

12. The courts of the Cayman Islands would recognise as a valid judgment, a
final and conclusive judgment in personam obtained in the Foreign Courts against
the Company based upon the Documents under which a sum of money is payable
(other than a sum of money payable in respect of multiple damages, taxes or
other charges of a like nature or in respect of a fine or other penalty) or, in
certain circumstances, an in personam judgment for non-monetary relief, and
would give a judgment based thereon provided that (a) such courts had proper
jurisdiction over the parties subject to such judgment; (b) such courts did not
contravene the rules of natural justice of the Cayman Islands; (c) such judgment
was not obtained by fraud; (d) the enforcement of the judgment would not be
contrary to the public policy of the Cayman Islands; (e) no new admissible
evidence relevant to the action is submitted prior to the rendering of the
judgment by the courts of the Cayman Islands; and (f) there is due compliance
with the correct procedures under the laws of the Cayman Islands.

Yours faithfully,

Conyers Dill & Pearman



--------------------------------------------------------------------------------

Annex A

Bank of America, N.A.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

The Bank of Nova Scotia

Union Bank, N.A.

HSBC Bank USA, National Association

JPMorgan Chase Bank, N.A.

The Royal Bank of Scotland plc

Compass Bank

Citibank, N.A.

Mizuho Corporate Bank, Ltd.

U.S. Bank National Association

Wells Fargo Bank N.A.

Deutsche Bank AG

United Overseas Bank Limited, New York Agency

Barclays Bank PLC

Comerica Bank

Oversea-Chinese Banking Corporation Limited, Los Angeles Agency

TD Bank, N.A.

KeyBank National Association

DBS Bank Ltd

Standard Chartered Bank

The Bank of East Asia, Limited

Branch Banking & Trust Co.

The Northern Trust Company

Bank of China, Los Angeles Branch

Bank of the West

Land Bank of Taiwan Los Angeles Branch

Mega International Commercial Bank Co., Ltd. Los Angeles Branch

Sumitomo

Bank of Communications Co., Ltd., New York Branch

First Hawaiian Bank

Taipei Fubon Commercial Bank Co., Ltd.

Taiwan Business Bank Los Angeles Branch

Taiwan Cooperative Bank, Los Angeles Branch

Bank Leumi USA

Bank of Taiwan, Los Angeles Branch

Chang Hwa Commercial Bank, Ltd Los Angeles Branch

E.Sun Commercial Bank, Ltd., Los Angeles Branch

Hua Nan Commercial Bank, Ltd.

Manufacturers Bank

American Savings Bank, F.S.B.

Chinatrust Commercial Bank New York Branch

The Bank of Tokyo-Mitsubishi UFJ, Ltd.